EXECUTION COPY

Exhibit10.1


AMENDED AND RESTATED
CREDIT AGREEMENT


DATED TO BE EFFECTIVE AS OF MAY 14, 2004


AMONG


ENSERCO ENERGY INC.


AS BORROWER,


AND


FORTIS CAPITAL CORP.
AS ADMINISTRATIVE AGENT, COLLATERAL AGENT,
DOCUMENTATION AGENT, ARRANGER, AN ISSUING BANK AND A BANK

and


BNP PARIBAS

as a Bank and an Issuing Bank

and


U.S. BANK NATIONAL ASSOCIATION

as a Bank

and


SOCIETE GENERALE

as a Bank


THE OTHER FINANCIAL INSTITUTIONS WHICH
MAY BECOME PARTIES HERETO


THIS AGREEMENT PROVIDES FOR AN
UNCOMMITTED FACILITY WITH A DEMAND FEATURE.
ALL ADVANCES AND ISSUANCES OF LETTERS OF CREDIT
ARE DISCRETIONARY ON THE PART OF THE BANKS
IN THEIR SOLE AND ABSOLUTE DISCRETION.
THE BANKS MAY MAKE DEMAND FOR PAYMENT AT ANY TIME
IN THEIR SOLE AND ABSOLUTE DISCRETION.

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page ARTICLE I

1.01
1.02
1.03

ARTICLE II

2.01
2.02
2.03
2.04
2.05
2.06
2.07
2.08
2.09
2.10
2.11
2.12
2.13

ARTICLE III

3.01
3.02
3.03
3.04
3.05
3.06
3.07
3.08
3.09
3.10

ARTICLE IV

4.01
4.02
4.03
4.04

ARTICLE V

5.01
5.02 DEFINITIONS

Certain Defined Terms
Other Interpretive Provisions
Accounting Principles

THE CREDITS

Amounts and Terms of Uncommitted Line
Loan Accounts
Procedure for Borrowing
Optional Prepayments
Mandatory Prepayments of Loans
Repayment
Interest
Fees
Computation of Interest and Fees
Payments by the Borrower
Payments by the Banks to Agent
Sharing of Payments, Etc.
The Election of Approving Banks to Continue Funding

THE LETTERS OF CREDIT

The Letter of Credit Lines
Issuance, Amendment and Renewal of Letters of Credit
Risk Participations, Drawings, Reducing Letters of Credit and Reimbursements
Repayment of Participations
Role of the Issuing Banks
Obligations Absolute
Cash Collateral Pledge
Letter of Credit Fees
Applicability of UCP
Existing Letters of Credit

TAXES AND YIELD PROTECTION

Taxes
Increased Costs and Reduced Return; Capital Adequacy
Matters Applicable to all Requests for Compensation
Survival

CONDITIONS PRECEDENT.

Matters to be Satisfied Upon Execution of Agreement
Matters to be Satisfied Prior to Each Request for Extension of Credit 1

1
24
25

26

26
26
27
27
27
28
28
29
29
29
30
30
31

32

32
34
36
38
38
39
41
41
41
42

42

42
43
43
43

43

43
45

i

--------------------------------------------------------------------------------

ARTICLE VI

6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
6.12
6.13
6.14
6.15
6.16
6.17
6.18

ARTICLE VII

7.01
7.02
7.03
7.04
7.05
7.06
7.07
7.08
7.09
7.10
7.11
7.12
7.13
7.14
7.15
7.16

ARTICLE VIII

8.01
8.02
8.03
8.04
8.05
8.06
8.07
8.08
8.09
8.10
8.11
8.12
8.13
8.14
8.15
8.16
8.17 REPRESENTATIONS AND WARRANTIES

Existence and Power
Authorization; No Contravention
Governmental Authorization
Binding Effect
Litigation
No Default
ERISA Compliance
Use of Proceeds; Margin Regulations
Title to Properties
Taxes
Financial Condition
Environmental Matters
Regulated Entities
No Burdensome Restrictions
Copyrights, Patents, Trademarks and Licenses, etc
Subsidiaries
Insurance
Full Disclosure

AFFIRMATIVE COVENANTS

Financial Statements
Certificates; Other Information
Notices
Preservation of Corporate Existence, Etc
Maintenance of Property
Insurance
Payment of Obligations
Compliance with Laws
Compliance with ERISA
Inspection of Property and Books and Records
Environmental Laws
Use of Proceeds
Collateral Position Audit
Payments to Bank Blocked Accounts
Financial Covenants
Security for Obligations

NEGATIVE COVENANTS

Limitation on Liens
Consolidations and Mergers
Limitation on Indebtedness
Transactions with Affiliates
Use of Proceeds
Contingent Obligations
Restricted Payments
ERISA
Change in Business
Accounting Changes
Net Position
Change of Management
Risk Management Policy
Capital Expenditures
Unhedged Transportation Exposure
Loans and Investments
Bank Blocked Accounts Investments 45

45
46
46
46
46
47
47
47
47
48
48
48
48
48
48
49
49
49

49

49
50
50
52
52
52
52
53
53
53
53
53
53
54
54
55

55

55
56
56
57
57
57
57
58
58
58
58
58
58
58
58
58
59

ii

--------------------------------------------------------------------------------

ARTICLE IX

9.01
9.02
9.03
9.04

ARTICLE X

10.01
10.02
10.03
10.04
10.05
10.06
10.07
10.08
10.09
10.10
10.11
10.12

ARTICLE XI

11.01
11.02
11.03
11.04
11.05
11.06
11.07
11.08
11.09
11.10
11.11
11.12
11.13
11.14
11.15
11.16
11.17
11.18
11.19
11.20
11.21
11.22
11.23 EVENTS OF DEFAULT

Event of Default
Remedies
Rights Not Exclusive
Application of Payments

AGENT

Appointment and Authorization
Delegation of Duties
Liability of Agent
Reliance by Agent
Notice of Default
Credit Decision
Indemnification
Agent in Individual Capacity
Successor Agent
Foreign Banks
Collateral Matters
Monitoring Responsibility

MISCELLANEOUS

Amendments and Waivers
Notices
No Waiver; Cumulative Remedies
Costs and Expenses
Indemnity
Payments Set Aside
Successors and Assigns
Confidentiality
Set-off
Interest Rate Limitations
Automatic Debits of Fees
Notification of Addresses, Lending Offices, Etc
Bank Blocked Accounts Charges and Procedures
Counterparts
Severability
No Third Parties Benefited
Integration
Survival of Representations and Warranties
Governing Law and Jurisdiction
Waiver of Jury Trial
Discretionary Facility
Amendment and Restatement
Entire Agreement 59

59
61
61
61

62

62
62
63
63
63
64
64
65
65
65
66
66

67

67
68
69
69
70
70
71
73
74
74
75
75
75
75
75
76
76
76
76
77
77
77
77

iii

--------------------------------------------------------------------------------

SCHEDULES*
         Schedule 2.01     Uncommitted Line and Uncommitted Line Portion    
         Schedule 3.01   Existing Letters of Credit            Schedule 6.05  
Litigation, and Patent, Trademark, etc. Claims            Schedule 6.07   ERISA
Matters            Schedule 6.12   Environmental Matters            Schedule
6.16   Subsidiaries and Equity Investments            Schedule 6.17   Insurance
Matters            Schedule 8.01   Permitted Indebtedness and Liens  
         Schedule 8.06   Contingent Obligations            Schedule 11.02  
Lending Offices and Addresses for Notices  
EXHIBITS*  
         Exhibit A   Form of Notice of Borrowing            Exhibit B   Form of
Compliance Certificate            Exhibit C   Form of Assignment and
Acceptance            Exhibit D   Form of Borrowing Base Collateral Position
Report            Exhibit E   Form of Net Position Report            Exhibit F  
Form of Notice To Transfer Funds From Bank Blocked Accounts            Exhibit
G   Form of Notice Of Disapproval of Further Advances and Letters of Credit  
         Exhibit H   Subordination Agreement            Exhibit I   Form of
Notice of Borrowing Base Sub-Cap Election            Exhibit J   Form of Notice
of Performance L/C Cap Election            Exhibit K   Form of Assignment of
Hedging Account  

*The above schedules and exhibits have been omitted from this filing. The
registrant agrees to furnish supplementally a copy of any omitted schedule or
exhibit to the Commission upon request.

iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

        This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into effective as of May 14, 2004, among ENSERCO ENERGY INC., a South Dakota
corporation (the “Borrower”), FORTIS CAPITAL CORP. (“Fortis”), a Connecticut
corporation, as a Bank, an Issuing Bank and as Administrative Agent,
Documentation Agent and Collateral Agent for the Banks, BNP PARIBAS (“BNP
Paribas”), a bank organized under the laws of France, as an Issuing Bank and a
Bank, U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a national banking
association, as a Bank, SOCIETE GENERALE, a bank organized under the laws of
France, as a Bank (“SocGen”) and each other financial institution which may
become a party hereto (collectively, the “Banks”).

        WHEREAS, Fortis, BNP Paribas, U.S. Bank and the Borrower have entered
into a Credit Agreement effective as of July 1, 2002 (as amended, the “Existing
Credit Agreement”) with an Uncommitted Line of $135,000,000; and

        WHEREAS, the Borrower has requested and the Banks are prepared to extend
and increase the Uncommitted Line to $150,000,000, to make certain other
amendments to the Existing Credit Agreement and to admit SocGen as a party to
this Agreement as a Bank;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:


ARTICLE I
DEFINITIONS

        1.01 Certain Defined Terms. The following terms have the following
meanings:

        “Account” has the meaning stated in the New York Uniform Commercial Code
as in effect from time to time.

        “Account Debtor” means a Person who is obligated to the Borrower under
an Account of the Borrower.

        “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided, however, that the relevant Borrower or the Subsidiary is the surviving
entity.

        “Adjusted Pro Rata Share” means, as to any Bank following a Sharing
Event hereunder, the percentage equivalent (expressed as a decimal, rounded to
the ninth decimal place) at such time of (a) an amount equal to such Bank’s
Effective Amount plus, in the case of any Swap Bank, the Close-out Amount owing
to such Swap Bank, divided by (b) the combined total of the Effective Amount of
all the Banks plus, in the case of all of the Swap Banks, the Close-out Amount
owing to such Swap Banks.

1

--------------------------------------------------------------------------------

        “Advance Maturity Date” means the maturity date of advances made
hereunder which will be the earliest to occur of (a) written demand by Agent, or
(b) the Expiration Date.

        “Advance Line Limit” means $3,000,000.00.

        “Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

        “Agent” means Fortis in its capacity as administrative agent and
collateral agent for the Banks hereunder, and any successor agent arising under
Section 10.09.

        “Agent-Related Persons” means Fortis and any successor agent arising
under Section 10.09, together with their respective Affiliates and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

        “Agent’s Payment Office” means the address for payments set forth on
Schedule 11.02 hereto in relation to Agent, or such other address as Agent may
from time to time specify.

        “Agreement”means this Credit Agreement.

        “Aggregate Amount” has the meaning specified in Section 2.05(a).

        “Applicable Margin” means one percent (1.00%).

        “Approved Brokerage Accounts” means brokerage accounts maintained by the
Borrower with an Eligible Broker for the purpose of allowing the Borrower to
engage in the purchase and sale of commodity futures, commodity options, forward
or leverage contracts and/or actual or cash commodities, and subject to a fully
perfected first priority security interest in favor of Agent for the benefit of
the Banks (including a tri-party control agreement, acceptable to Banks).

        “Approving Banks” has the meaning set forth in Section 2.13.

        “Attorney Costs” means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel.

        “Bank Blocked Accounts” means account no. 103657535433 in the name of
Borrower maintained with U.S. Bank into which collections from the Borrower’s
Accounts will be deposited pursuant to Section 7.14 below and which is subject
to a Blocked Account Agreement, account no. 9030-422249 in the name of the
Borrower maintained with Toronto Dominion Bank into which collections in
Canadian Dollars from the Borrower’s Accounts will be deposited pursuant to
Section 7.14 below and which is subject to a Blocked Account Agreement, and any
other account approved by Agent which is also subject to a Blocked Account
Agreement.

2

--------------------------------------------------------------------------------

        "Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978, as
amended (11 U.S.C.ss.101, et seq.).

        “Banks” shall initially mean the Banks identified on the signature pages
hereto and their successors and assigns. At such time as additional lending
institutions are added to this Agreement, either through an amendment to this
Agreement or through an Assignment and Acceptance in accordance with
Section 11.07 hereof, the term “Banks” shall mean the Banks identified on the
signature pages hereto and their successors and assigns and each such additional
lending institution. References to the “Banks” shall include Fortis and BNP
Paribas, including in their capacity as Issuing Banks; for purposes of
clarification only, to the extent that Fortis and BNP Paribas may have any
rights or obligations in addition to those of the Banks due to their status as
Issuing Banks and, in the case of Fortis, as Agent, Fortis’ and BNP Paribas’
status as such will be specifically referenced.

        “Base Rate” means for any day, the higher of: (a) 0.50% per annum above
the latest Federal Funds Rate; or (b) the per annum rate of interest established
by Chase from time to time at its principal office in New York City as its
“prime rate” or “base rate” for U.S. dollar loans. (The “prime rate” or “base
rate” is a rate set by Chase based upon various factors including Chase’s costs
and desired return, general economic conditions and other factors and is used as
a reference point for pricing some loans, which may be priced at, above or below
such announced rate.) Any change in the reference rate announced by Chase shall
take effect at the opening of business on the day specified in the public
announcement of such change.

        “Blocked Account Agreements” means the Amended and Restated Blocked
Account Agreement dated December 15, 2001, as amended, among Agent, Borrower and
U.S. Bank, the Bank Blocked Account Agreement dated May 14, 2004 among Agent,
Borrower and Toronto Dominion Bank, and any other Blocked Account Agreement
pertaining to a Bank Blocked Account.

        “Borrower” means Enserco Energy Inc., a South Dakota corporation.

        “Borrower’s Canadian Security Agreement” means a security agreement, in
form and substance acceptable to Agent, duly executed by the Borrower and
delivered to Agent, for the benefit of the Banks, granting to Agent, as
collateral agent for the Banks, a first and prior security interest in and Lien
upon the Borrower’s Collateral located in Canada, subject to Permitted Liens.

        “Borrower’s Second Amended and Restated Security Agreement” means a
security agreement, in form and substance acceptable to Agent, duly executed by
the Borrower and delivered to Collateral Agent (as defined therein), for the
benefit of the Secured Parties (as defined therein), granting to Collateral
Agent, as collateral agent for the Secured Parties, a first and prior security
interest in and Lien upon all Collateral, subject to Permitted Liens.

3

--------------------------------------------------------------------------------

        “Borrowing” means a borrowing hereunder consisting of Revolving Loans
made to the Borrower on the same day by the Banks under
Article II.

        “Borrowing Base Advance Cap” means at any time an amount equal to the
least of:

(a)  

$150,000,000.00;


(b)  

the Borrowing Base Sub-Cap; or


(c)  

the sum of:


(i)  

the amount of Cash Collateral and other liquid investments which are acceptable
to the Banks in their sole discretion and which are subject to a first perfected
security interest in favor of Agent, as collateral agent for the Banks, which
shall not include Cash Collateral in which a Lien has been granted by the
Borrower in order to secure the margin requirements of a swap contract permitted
under Section 8.06(b); plus


(ii)  

90% of equity (net liquidity value) in Approved Brokerage Accounts; plus


(iii)  

90% of the amount of Tier I Accounts; plus


(iv)  

80% of the amount of Tier II Accounts; plus


(v)  

85% of the amount of Tier I Unbilled Eligible Accounts; plus


(vi)  

75% of the amount of Tier II Unbilled Eligible Accounts; plus


(vii)  

80% of the amount of Eligible Inventory; plus


(viii)  

80% of the amount of Eligible Exchange Receivables; plus


(ix)  

80% of the amount of Undelivered Product Value; less


(x)  

the amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as defined in Texas Bus. & Com. Code Section 9.343,
comparable laws of the states of Oklahoma, Kansas, Wyoming or New Mexico, or any
other comparable law, except to the extent a Letter of Credit secures payment of
amounts subject to such First Purchaser Lien; less


4

--------------------------------------------------------------------------------

(xi)  

120% of the amount of any mark to market exposure to the Swap Banks under Swap
Contracts as reported by the Swap Banks, reduced by Cash Collateral held by a
Swap Bank.


        In no event shall any amounts described in (c)(i) through (c)(ix) above
which may fall into more than one of such categories be counted more than once
when making the calculation under subsection (c) of this definition.

        “Borrowing Base Collateral Position Report” means a report detailing all
Collateral which has been or is being used in determining availability for an
advance or letter of credit issuance under the Borrowing Base Line, such report
to be in the form attached hereto as Exhibit D.

        “Borrowing Base Line” means the uncommitted line of credit (a) to
finance working capital requirements related to natural gas activities; (b) to
provide for Letters of Credit as described hereunder; and (c) to fund payments
due to any Swap Bank under a Swap Contract.

        “Borrowing Base Sub-Cap” means, on the Closing Date, an amount equal to
$105,000,000.00; provided, however, Borrower may elect to change such Borrowing
Base Sub-Cap five (5) times during any twelve (12) month period to be any of
$90,000,000.00, $105,000,000.00, $120,000,000.00, $135,000,000.00 or
$150,000,000.00 (provided that, regardless of any Elected Performance L/C Cap,
the Borrowing Base Sub-Cap shall never exceed $150,000,000.00), which modified
Borrowing Base Sub-Cap shall continue in effect until again changed by Borrower
in accordance with this Agreement, or until automatically reduced as hereinafter
set forth. Notwithstanding the foregoing, Borrower may not elect a Borrowing
Base Sub-Cap unless Borrower’s Net Working Capital and Tangible Net Worth at the
time of election are greater than, or equal to, the amounts specified below:

          (a)     If Borrower elects $150,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $27,750,000 plus an amount
equal to 30% of the Elected Performance L/C Cap;


          (b)     If Borrower elects $135,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $24,975,000 plus an amount
equal to 30% of the Elected Performance L/C Cap; or


          (c)     If Borrower elects $120,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $22,200,000 plus an amount
equal to 30% of the Elected Performance L/C Cap; or


          (d)     If Borrower elects $105,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $19,425,000 plus an amount
equal to 30% of the Elected Performance L/C Cap; or


          (e)    If Borrower elects $90,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $16,650,000 plus an amount
equal to 30% of the Elected Performance L/C Cap; or


5

--------------------------------------------------------------------------------

          (f)    If Borrower elects $75,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must each be at least $13,875,000 plus an amount
equal to 30% of the Elected Performance L/C Cap.


        Borrower shall elect which Borrowing Base Sub-Cap is in effect from time
to time by delivering to Agent and Banks a written notice of such election in
the form of Exhibit I which is attached hereto. In the event that after Borrower
makes a Borrowing Base Sub-Cap election Borrower’s Net Working Capital or
Tangible Net Worth as reflected on a Compliance Certificate delivered to Agent
are not in compliance with the requirements set forth above, the Borrowing Base
Sub-Cap shall be automatically reduced to the appropriate level set forth above
to cause compliance with the requirements set forth above, provided that if
Borrower fails to qualify for (a), (b), (c) or (d), or fails to elect a
Borrowing Base Sub-Cap, then the Borrowing Base Sub-Cap shall be $75,000,000.00.
Such reduction shall take place upon Agent’s receipt of such Compliance
Certificate or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY
NOT ELECT A BORROWING BASE SUB-CAP IN AN AMOUNT IN EXCESS OF THE THEN TOTAL
UNCOMMITTED LINE AMOUNT SUBSCRIBED AS SET FORTH ON SCHEDULE 2.01 FROM TIME TO
TIME.

        “Borrowing Date” means any date on which a Borrowing occurs under
Section 2.03.

        “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York or Dallas, Texas are authorized,
or required, by law to close.

        “Canadian Dollars,” and “C $” each mean lawful money of Canada.

        “Capital Adequacy Regulation” means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation controlling a Bank.

        “Capital Stock” means capital stock, equity interest or other
obligations or securities of, or any interest in, any Person.

        “Cash Collateral” means currency issued by the United States and
Marketable Securities which have been Cash Collateralized for the benefit of the
Banks or the Swap Banks, as applicable.

        “Cash Collateralize” means to pledge and deposit with or deliver to US
Bank, for the benefit of Agent, the Issuing Banks and the Banks, Cash Collateral
as collateral for the Obligations pursuant to documentation in form and
substance satisfactory to Agent (which documents are hereby consented to by all
the Banks). The Borrower hereby grants Agent, for the benefit of Agent, the
Issuing Banks and the Banks, a security interest in all such Cash Collateral to
secure the Obligations. Cash Collateral consisting of cash shall be maintained
in the Bank Blocked Accounts.

6

--------------------------------------------------------------------------------

        “Change of Control” means the sale, pledge, hypothecation, assignment or
other transfer, whether direct or indirect, of more than twenty-five percent
(25%) of the Capital Stock or other ownership rights in the Borrower to any
entity other than Black Hills Energy, Inc. (including any sale, pledge,
hypothecation, assignment or other transfer by Parent of the Capital Stock or
other ownership rights in any Person owning, directly or indirectly, more than
twenty-five percent (25%) of the Capital Stock or other ownership rights in the
Borrower) without the prior written consent of all of the Banks.

        “Chase” means JPMorgan Chase Bank (or any successor).

        “Close-out Amount” means the net amount due by the Borrower, if any,
upon the designation of an Early Termination Date or its equivalent or a
Termination Event or its equivalent with respect to all Swap Contracts with a
particular Swap Bank under the applicable ISDA Master Agreement or its
equivalent (i.e., long-form confirmations), net of the value of collateral held
solely by the Swap Bank and which is not collateral in which the Agent has a
perfected security interest under the Borrower’s Second Amended and Restated
Security Agreement or any other Loan Document.

        “Closing Date” means the date on which all conditions precedent set
forth in Section 5.01 are satisfied or waived by all Banks.

        “Code” means the Internal Revenue Code of 1986, and regulations
promulgated thereunder.

        “Collateral” means all assets of the Borrower including, without
limitation, all accounts, equipment, chattel paper, inventory, Product in
transit, instruments, contract rights, the Bank Blocked Accounts, Borrower’s
operating account, stock, partnership interests, and general intangibles,
whether presently existing or hereafter acquired or created and the proceeds
thereof.

        “Collateral Position” means the total availability under the Borrowing
Base Advance Cap.

        “Commercial Letters of Credit” means a Letter of Credit which is
intended at the time of Issuance to be drawn upon for the purchase of Product.

        “Compliance Certificate” means a certificate, in form attached hereto as
Exhibit B, whereby the Borrower certifies that it is in compliance with this
Agreement.

        “Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation of another Person (which obligations and Person are referred to
herein as the “primary obligation” and the “primary obligor,” respectively),
including any obligation of that Person (i) to purchase, repurchase or otherwise
acquire such primary obligations or any security therefore, (ii) to advance or
provide funds for the payment or discharge of any such primary obligation, or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument (other than
any Letter of Credit) issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; or (c) to
purchase any materials, supplies or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other property is ever made or tendered, or such
services are ever performed or tendered; or (d) in respect of any swap contract,
including Swap Contracts.

7

--------------------------------------------------------------------------------

        “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

        “Control Agreements” means the Assignment of Investment Account dated
June 15, 2003, as amended, between Agent and Borrower (and acknowledged by U.S.
Bank), and any other control agreement, in form and substance satisfactory to
Agent, executed by Agent, Borrower and a depository institution, pursuant to
which Borrower assigns, pledges and transfers all of its right, title and
interest in and to an account specified therein and pursuant to which the
parties agree that such account will be under the sole dominion and control of
Agent.

        “Conversion to Reduced Funding Banks Date” has the meaning specified in
Section 2.13.

        “Credit Extension” means and includes (a) the making of any Loans
hereunder, and (b) the Issuance of any Letters of Credit hereunder.

        “Credit Limit” means the maximum amount of Accounts and Exchange
Receivables, in the aggregate, owing by a Person to the Borrower which may be
treated as Eligible Accounts and Eligible Exchange Receivables with respect to
such Person, as indicated on the approved account list as agreed to by the Banks
from time to time.

        “Current Assets” means those assets of the Borrower and its consolidated
Subsidiaries which would in accordance with GAAP be classified as current assets
of a corporation conducting a business the same as or similar to the businesses
of the Borrower and its consolidated Subsidiaries.

        “Current Liabilities” means Indebtedness of the Borrower and its
consolidated Subsidiaries which would in accordance with GAAP be classified as
current liabilities of a corporation conducting a business the same as or
similar to the businesses of the Borrower and its consolidated Subsidiaries.

        “Declining Bank” has the meaning specified in Section 2.13 and
“Declining Banks” means all Banks that are a Declining Bank.

8

--------------------------------------------------------------------------------

        “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would constitute an Event of Default.

        “Default Rate” has the meaning specified in Subsection 2.07(a).

        “Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any amendments, reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date. In
determining the Effective Amount of any Letter of Credit that is denominated in
Canadian Dollars, the Agent may at any time determine the United States Dollar
Equivalent of such Letter of Credit and if the Agent determines that the United
States Dollar Equivalent is in excess of the U.S. Dollar amounts shown on the
Agent’s books and records at such time, the Agent may advise the Borrower. In
such event, the Effective Amount of such Letter of Credit shall be deemed to be
the United States Dollar Equivalent amount and the Agent shall record and
reflect such revised amount on its books and records.

        “Elected Performance L/C Cap” means, a minimum initial election of an
amount equal to $5,000,000.00; provided, however, Borrower may elect to change
such Elected Performance L/C Cap five (5) times during any twelve (12) month
period to be either of $10,000,000.00 or $15,000,000.00, which modified Elected
Performance L/C Cap shall continue in effect until again changed by Borrower in
accordance with this Agreement, or until automatically reduced as hereinafter
set forth. Notwithstanding the foregoing, Borrower may not elect an Elected
Performance L/C Cap unless Borrower’s Net Working Capital and Tangible Net Worth
at the time of election are greater than, or equal to, the amounts specified
below:

          (a)    If Borrower elects $5,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must be at least $1,500,000 plus an amount equal
to the greater of (i) $13,875,000 or (ii) the amount of Net Working Capital and
Tangible Net Worth then required under the definition of Borrowing Base Sub-Cap;
or


          (b)     If Borrower elects $10,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must be at least $3,000,000 plus an amount equal
to the greater of (i) $13,875,000 or (ii) the amount of Net Working Capital and
Tangible Net Worth then required under the definition of Borrowing Base Sub-Cap;
or


          (c)     If Borrower elects $15,000,000.00, Borrower’s Net Working
Capital and Tangible Net Worth must be at least $4,500,000 plus an amount equal
to the greater of (i) $13,875,000 or (ii) the amount of Net Working Capital and
Tangible Net Worth then required under the definition of Borrowing Base Sub-Cap.


9

--------------------------------------------------------------------------------

        Borrower shall elect which Elected Performance L/C Cap is in effect from
time to time by delivering to Agent a written notice of such election in the
form of Exhibit J which is attached hereto. In the event that after Borrower
makes an Elected Performance L/C Cap election Borrower’s Net Working Capital or
Tangible Net Worth as reflected on a Compliance Certificate delivered to Agent
are not in compliance with the requirements set forth above, the Elected
Performance L/C Cap shall be automatically reduced to the appropriate level set
forth above to cause compliance with the requirements set forth above, provided
that if Borrower fails to qualify for (a), (b) or (c), or fails to elect an
Elected Performance L/C Cap, the Elected Performance L/C Cap shall be zero. Such
reduction shall take place upon Agent’s receipt of such Compliance Certificate
or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT AN
ELECTED PERFORMANCE L/C CAP IN AN AMOUNT IN EXCESS OF THE AMOUNT OF THE THEN L/C
SUB-LIMIT CAP FOR PERFORMANCE L/CS AS SET FORTH IN THE DEFINITION OF L/C
SUB-LIMIT CAP BELOW.

        “Eligible Accounts” means, at the time of any determination thereof,
each of the Borrower’s Accounts as to which the following requirements have been
fulfilled to the satisfaction of all the Banks (or after the Conversion to
Reduced Funding Banks Date, all Approving Banks):

          (a)    Such Account either (i) is the result of a sale of Product to a
Tier I or Tier II Account Party, (ii) is secured by letters of credit in form
acceptable to the Required Banks (or after the Conversion to Reduced Funding
Banks Date, all Approving Banks) in their sole discretion and issued by banks
approved by the Required Banks (or after the Conversion to Reduced Funding Banks
Date, all Approving Banks) in their sole discretion, or (iii) when added to the
outstanding Accounts owing by any one Account Debtor, is for an amount less than
$500,000 in the aggregate (in such case, the Account Debtor will be treated as a
Tier II Account Party);


          (b)     Borrower has lawful and absolute title to such Account;


          (c)     Such Account is a valid, legally enforceable obligation of the
Person who is obligated under such Account for goods actually delivered to such
Account Debtor in the ordinary course of the Borrower’s business;


          (d)     Such Account shall have excluded therefrom any portion that is
subject to any dispute, offset, counterclaim reduction, adjustment, contra
account or other claim or defense on the part of the Account Debtor or to any
claim on the part of the Account Debtor denying liability under such Account;
provided, however, that in the event that the portion that is subject to any
such dispute, counterclaim or other claim or defense is secured with a letter of
credit, such portion secured by the letter of credit shall not be excluded;


          (e)     Such Account is not evidenced by any chattel paper, promissory
note or other instrument;


          (f)     Such Account is subject to a perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of Agent pursuant to the Loan Documents,
prior to the rights of, and enforceable as such against, any other Person, and
such Account is not subject to any security interest or Lien in favor of any
Person other than the Liens of the Banks pursuant to the Loan Documents and
First Purchaser Liens;


10

--------------------------------------------------------------------------------

          (g)     Such Account shall have excluded therefrom any portion which
is not payable in United States Dollars or Canadian Dollars. If an Account is
payable in Canadian Dollars, it shall be taken into account for purposes of any
dollar limitations contained herein at the United States Dollar Equivalent of
such Account;


          (h)     Such Account has been due and payable for 15 days or less (or
30 days or less, if the Account Debtor is a governmental entity) from the due
date under the related invoice and no extension or indulgence has been granted
extending the due date beyond a 15 day period (or 30 days, as the case may be)
and no invoice shall have a due date more than 45 days from the date of the
invoice. In the event that 25% or more of the Accounts of any Account Debtor
exceed the time limitations set forth above, all Accounts of such Account Debtor
shall be excluded;


          (i)     No Account Debtor in respect of such Account is an Affiliate
of the Borrower; provided, however, if the Account Debtor which is an Affiliate
of the Borrower is a Tier II Account Party, and, at the time the Account is
created, Parent has an investment grade credit rating, such Account shall not be
excluded;


          (j)     No Account Debtor in respect of such Account is incorporated
in or primarily conducting business in any jurisdiction outside of the U.S. or
Canada, unless such Account Debtor and the Account is approved in writing by all
Banks (or after the Conversion to Reduced Funding Banks Date, all Approving
Banks).


          (k)     No Account Debtor, or guarantor of such Account Debtor’s
Obligations with respect to such Account (provided the Banks have relied on the
creditworthiness of the guarantor in approving such Account), in respect of such
Account (i) is insolvent, or generally fails to pay, or admits in writing its
inability to pay its debts as they become due, whether at stated maturity or
otherwise, or (ii) commences any Insolvency Proceeding with respect to itself;
or (iii) has had an Insolvency Proceeding commenced or filed against it;


provided that the amount of Accounts owing by an Account Debtor to the Borrower
(excluding Accounts described in paragraph (a)(ii) above relating to Accounts
secured by letters of credit) which may be treated as Eligible Accounts may not
exceed the Credit Limit for such Account Debtor.

        “Eligible Assignee” means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000.00; (b) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000.00;
provided, however, that such bank is acting through a branch or agency located
in the United States; (c) a Person that is primarily engaged in the business of
commercial lending and that is (i) a Subsidiary of a Bank (or bank referred to
in the preceding clauses (a) or (b)), (ii) a Subsidiary of a Person of which a
Bank (or bank referred to in the preceding clauses (a) or (b)), is a Subsidiary,
or (iii) a Person of which a Bank (or bank referred to in the preceding
clauses (a) or (b)) is a Subsidiary; and (d) any Person upon which Agent and
Borrower have agreed may serve as an Eligible Assignee.

11

--------------------------------------------------------------------------------

        “Eligible Broker” means any broker approved in writing by Agent and all
the Banks.

        “Eligible Commodity Futures Accounts” means an account or accounts with
an Eligible Broker in which Agent is granted a first and prior security interest
as Agent for the Banks pursuant to Hedging Assignments which security interest
is subject only to the rights of the Eligible Broker under such accounts.

        “Eligible Exchange Receivables” means all enforceable rights of the
Borrower under an Exchange Receivable which (a) are evidenced by a written
agreement enforceable against the Exchange Debtor thereof, (b) are current
pursuant to the terms of the contract or invoice, (c) are free and clear of all
Liens in favor of third parties, except Liens in favor of the Agent for the
benefit of the Banks, (d) are not the subject of a dispute between the Exchange
Debtor and the Borrower, (e) are valued at an independent posting acceptable to
all the Banks (or after the Conversion to Reduced Funding Banks Date, all
Approving Banks) in their sole discretion, (f) if arising pursuant to contracts
involving an amount in excess of an aggregate of $500,000, are (i) contracts by
exchangers pre-approved by all the Banks (or after the Conversion to Reduced
Funding Banks Date, all Approving Banks) in their sole discretion, or (ii)
contracts secured by letters of credit in form acceptable to Agent in its sole
discretion and issued by banks approved by all the Banks (or after the
Conversion to Reduced Funding Banks Date, all Approving Banks) in their sole
discretion, (g) when added to the Exchange Receivables owing by any one Exchange
Debtor, is for an amount less than $500,000 in the aggregate, and (h) have not
been otherwise determined by any Bank (or after the Conversion to Reduced
Funding Banks Date, any Approving Bank) in its sole discretion to be
unacceptable to such Bank (or Approving Bank as applicable); provided that the
amount of Exchange Receivables owing by an Exchange Debtor to the Borrower
(excluding Exchange Receivables described in clause (f)(ii) above relating to
contracts secured by letters of credit) which may be treated as an Eligible
Exchange Receivables may not exceed the Credit Limit for such Exchange Debtor.
Such Exchange Receivable shall have excluded therefrom any portion that is
subject to any dispute, offset, counterclaim reduction, adjustment, contra
account, account payable exchange payable or other claim or defense on the part
of the Exchange Debtor or to any claim on the part of the Exchange Debtor
denying liability under such Exchange Receivable; provided, however, that in the
event that the portion that is subject to any such dispute, counterclaim or
other claim or defense is secured with a letter of credit, such portion secured
by the letter of credit shall not be excluded. The Product and Account relating
to or creating any Eligible Exchange Receivable shall not be simultaneously
included in any other availability calculation, including, without limitation,
Undelivered Product Value, Eligible Inventory or Eligible Accounts.

        “Eligible Inventory” means, at the time of determination thereof, all of
the Borrower’s inventory stored in terminals located in the U.S. or Canada (and
provided all the Banks must have approved all terminal owners) valued at current
market (as referenced by a published source acceptable to all Banks or after the
Conversion to Reduced Funding Banks Date, all Approving Banks in their sole
discretion), and in all instances as to which the following requirements have
been fulfilled to the satisfaction of all the Banks (or after the Conversion to
Reduced Funding Banks Date, all Approving Banks):

12

--------------------------------------------------------------------------------

          (a)     The inventory is owned by the Borrower free and clear of all
Liens in favor of third parties, except Liens in favor of the Banks under the
Loan Documents and except for Permitted Liens;


          (b)     The inventory has not been identified to deliveries with the
result that a buyer would have rights to the inventory that would be superior to
Agent’s security interest for the benefit of the Banks, nor shall such inventory
have become the subject of a customer’s ownership or Lien;


          (c)     The inventory is in transit in the U.S. or Canada under the
control and ownership of the Borrower or is in a pipeline or a bill of lading
has been issued to Agent if such inventory is in the hands of a third party
carrier or is located in the U.S. or Canada at the locations described on
Schedule 7.03(f), or at such other place as has been specifically agreed to in
writing by all Banks (or after the Conversion to Reduced Funding Banks Date, all
Approving Banks) and the Borrower;


          (d)     If the inventory is located in a terminal or storage facility,
such terminal or facility, together with the related storage agreement, must be
acceptable to each Bank in its sole discretion, and the Borrower shall have
furnished to Agent a signed letter in form and substance satisfactory to Agent
addressed to each owner of a terminal or storage facility, which letter may be
delivered by Agent to such terminal or storage facility owner upon an Event of
Default hereunder; and


          (e)     The inventory is subject to a fully perfected first priority
security interest in favor of Agent for the benefit of the Banks pursuant to the
Loan Documents.


        “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

        “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

        “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

13

--------------------------------------------------------------------------------

        “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

        “Event of Default” means any of the events or circumstances specified in
Section 9.01.

        “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, and regulations promulgated thereunder.

        “Exchange Debtor” means a Person who is obligated to the Borrower under
an Exchange Receivable.

        “Exchange Receivable” means a right of the Borrower to receive Product
in exchange for the sale or trade of Product previously delivered to an Exchange
Debtor by the Borrower.

        “Exhibit G Cut-Off” has the meaning specified in Subsection 3.02(b).

        “Existing Letters of Credit” means all Letters of Credit existing as of
the Closing Date as set forth in Schedule 3.01.

        “Expiration Date” means the earliest to occur of:

          (a)        September 30, 2004; or


          (b)        the date demand for payment is made by the Required Banks;
or


          (c)        the date an Event of Default occurs.


        “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.

        “Federal Funds Rate” means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)"; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by Agent of the rates for the last transaction in
overnight Federal Funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of three leading brokers of Federal Funds transactions in New York
City selected by Agent.

14

--------------------------------------------------------------------------------

        “First Purchaser Lien” has the meaning specified in the definition of
“Borrowing Base Advance Cap.”

        “Foreign Bank” has the meaning specified in Section 10.10.

        “FRB” means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        “Guaranty Obligation” has the meaning specified in the definition of
“Contingent Obligation.”

        “Hedging Assignment” means a security agreement among Borrower, Agent
and a broker relating to the collateral assignment to Agent, as collateral agent
for the Banks, of all sums owing from time to time to Borrower with respect to
any Eligible Commodities Futures Accounts maintained by Borrower, such agreement
to be substantially in the form attached hereto as Exhibit K or in other form
and substance acceptable to the Banks in their sole discretion.

        “Honor Date” has the meaning specified in Subsection 3.03(b).

        “ICC” has the meaning specified in Section 3.09.

        “Indebtedness” of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases; (g)
all obligations with respect to Swap Contracts; (h) all indebtedness referred to
in clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (i) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above.

15

--------------------------------------------------------------------------------

        “Indemnified Liabilities” has the meaning specified in Section 11.05.

        “Indemnitees” has the meaning specified in Section 11.05.

        “Independent Auditor” has the meaning specified in Subsection 7.01(a).

        “Information” has the meaning specified in Section 11.08.

        “Insolvency Proceeding” means, with respect to any Person (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; undertaken
under U.S. Federal, state or foreign law, including the Bankruptcy Code.

        “Interest Payment Date” means the 5th Business Day of each month and the
Expiration Date.

        “IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

        “Issuance Date” means the date on which any Letter of Credit is actually
issued hereunder.

        “Issue” means, with respect to any Letter of Credit, to issue or to
extend the expiry of, or to renew or increase the amount of, such Letter of
Credit; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.

        “Issuing Banks” means Fortis, BNP Paribas, and any other Bank which with
Agent’s consent Issues Letters of Credit hereunder, in such Bank’s capacity as
an issuer of one or more Letters of Credit hereunder, together with any
replacement letter of credit issuer arising under Section 2.14.

        “L/C Advance” means each Bank’s participation in any L/C Borrowing or
Reducing L/C Borrowing in accordance with its Pro Rata Share with respect to
Letters of Credit Issued prior to the Conversion to Reduced Funding Banks Date
and the Approving Banks’ participation in any L/C Borrowing or Reducing L/C
Borrowing in accordance with its Pro Rata Share with respect to all Letters of
Credit Issued thereafter.

16

--------------------------------------------------------------------------------

        “L/C Amendment Application” means an application form for amendment of
outstanding Standby or Commercial Letters of Credit as shall at any time be in
use at any Issuing Bank, as such Issuing Bank shall request.

        “L/C Application” means an application form for Issuances of Standby or
Commercial Letters of Credit as shall at any time be in use at any Issuing Bank,
as such Issuing Bank shall request.

        “L/C Borrowing” means an extension of credit resulting from either a
drawing under any Letter of Credit or a Reducing L/C Borrowing, which extension
of credit shall not have been reimbursed on the date when made nor converted
into a Borrowing of Revolving Loans under Section 3.03.

        “L/C Cap” means the maximum availability for Issuance of Letters of
Credit under the Borrowing Base Line which shall be an amount equal to the total
Effective Amount of L/C Obligations plus the Effective Amount of then
outstanding Loans not to exceed the lesser of the Borrowing Base Advance Cap or
the L/C Sub-limit Cap for each type of Letter of Credit.

        “L/C Line Limit” means the Dollar amount set forth on Schedule 2.01 from
time to time as the then effective L/C Line Limit. Such L/C Line Limit shall be
the same percentage of $150,000,000.00 as the aggregate Uncommitted Line
Portions then subscribed to by Banks is of $150,000,000.00.

        “L/C Obligations” means at any time the sum of (a) the aggregate undrawn
amount of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

        “L/C-Related Documents” means the Letters of Credit, the L/C
Applications, the L/C Amendment Applications and any other document relating to
any Letter of Credit, including, but not limited to, any Issuing Bank’s standard
form documents for letter of credit issuances.

        “L/C Sub-limit Cap” means the cap upon L/C Obligations under particular
types of Letters of Credit Issued under the Borrowing Base Line as follows (each
such type below is referred to herein as a “Type” of Letter of Credit):

          (a)     Performance L/Cs — $15,000,000.00 but not to exceed the
Elected Performance L/C Cap then in effect;


          (b)     Natural Gas/Transportation L/Cs — $20,000,000.00;


          (c)     Ninety (90) Day Swap L/Cs — $20,000,000.00;


          (d)     Three Hundred Sixty-Five (365) Day Swap L/Cs — $20,000,000.00;
and


17

--------------------------------------------------------------------------------

          (e)     Natural Gas/Supply L/Cs — $150,000,000.00 less any amounts
outstanding under (a), (b), (c) or (d) above.


        “Lending Office” means, as to any Bank, the office or offices of such
Bank specified as its “Lending Office” on Schedule 11.02, or such other office
or offices as such Bank may from time to time notify the Borrower and Agent.

        “Letters of Credit” means (a) any letters of credit (whether Standby
Letters of Credit or Commercial Letters of Credit) Issued by an Issuing Bank
pursuant to Article III, (b) any Reducing Letters of Credit, and (c) any
Existing Letters of Credit.

        “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge, encumbrance, or lien, statutory or other in
respect of any property, including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law.

        “Loan” means any extension of credit by a Bank to the Borrower under
Article II or Article III in the form of a Revolving Loan or an L/C Advance.

        “Loan Documents” means this Agreement, the Notes, the Security
Agreements, the L/C-Related Documents, the Control Agreement, the fee letters
and all other documents delivered to Agent or any Bank in connection herewith.

        “Loan Parties” means the Borrower.

        “Long Position” means the aggregate number of MMBTUS of natural gas
Product, which are either held in inventory or which Borrower has contracted to
purchase (whether by purchase of a contract on a commodities exchange or
otherwise), or which Borrower will receive in exchange or under a swap contract
including, without limitation, all option contracts representing the obligation
of Borrower to purchase products at the option of a third party, and in each
case, for which a fixed purchase price has been set. Long Positions will be
expressed as a positive number.

        “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.

        “Marketable Securities” means (a) certificates of deposit issued by any
bank with a Fitch rating of A or better, (b) commercial paper rated P-1, A-1 or
F-1, (c) bankers acceptances rated prime, or (d) U.S. Government obligations
with tenors of 90 days or less.

        “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; (c) a material adverse effect upon the legality, validity, binding effect
or enforceability against any Loan Party of any Loan Document to which it is a
party or (d) any Loan Party at any time asserts that any Loan Document is not
legal or valid, or is not binding upon or enforceable against such Loan Party.

18

--------------------------------------------------------------------------------

        “Maturity Date” means September 30, 2005.

        “Maximum Rate” has the meaning specified in Section 11.10.

        “Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
(3) calendar years, has made, or been obligated to make, contributions.

        “Natural Gas/Supply L/C” means any Letters of Credit to be used to
facilitate the purchase of natural gas for resale or to secure the purchase of
natural gas with an expiry date of ninety (90) days or less.

        “Natural Gas/Transportation L/C” means (a) any Letters of Credit
securing pipeline companies for transportation expenses with an expiry date of
three hundred sixty-five (365) days or less, and (b) any Letters of Credit to be
used to purchase natural gas for resale or to secure the purchase of natural gas
with an expiry date of more than ninety (90) days but less than three hundred
sixty-six (366) days.

        “Net Position” means the number of MMBTUS resulting from the netting of
the sum of all Long Positions and Short Positions of Borrower.

        “Net Position Report” means a report in form attached hereto as Exhibit
E.

        “Net Working Capital” means the excess of Current Assets over Current
Liabilities (excluding the current portion of Subordinated Debt), less
investments in Capital Stock. In calculating Net Working Capital, (i) the amount
of Subordinated Debt excluded from liabilities in such calculation shall not
exceed 50% of the resulting Net Working Capital, provided, however, that this
limitation will not apply in the event Subordinated Debt is used to cure any
financial covenant default, and (ii) all amounts due from Parent, employees,
owners, Subsidiaries and Affiliates shall be excluded from Current Assets.

        “Ninety (90) Day Swap L/Cs” means standby Letters of Credit with a tenor
of less than ninety-one (91) days Issued to support payments owed to
counterparties under swap contracts.

        “Notes” means the promissory notes executed by the Borrower in favor of
a Bank pursuant to Subsection 2.02(b), in form approved by the Banks. A Note
will be issued by the Borrower to each entity that becomes a Bank hereunder from
time to time, but will not be issued to Participants of a Bank.

        “Notice of Borrowing” means the applicable notice in substantially the
form of Exhibit A.

19

--------------------------------------------------------------------------------

        “Obligations” means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document owing by the Borrower to
any Bank, or any affiliate of any Bank, Agent, or any Indemnitee, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising, including without
limitation overdraft costs arising as a result of transfers of funds made
through the automated clearinghouse system and all obligations of the Borrower
under Revolving Loans, Letters of Credit and any Swap Contracts. For purposes of
determining the amount of the Borrower’s Obligations under a Swap Contract, the
amount of such Obligation shall be an amount equal to the Close-out Amount with
respect to such Swap Contract.

        “Organization Documents” means (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any
partnership, the partnership agreement, (c) for any limited liability company,
the articles of organization and all other documents or filings as may be
required by the Secretary of State (or other applicable governmental agency) in
the state of such limited liability company’s formation.

        “Other Taxes” has the meaning specified in Subsection 4.01(b).

        “Parent”means Black Hills Corporation.

        “Participant” has the meaning specified in Subsection 11.07(d).

        “PBGC” means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Borrower sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five (5) plan
years.

        “Performance L/C” means any Letters of Credit securing counterparties
for performance under natural gas contracts with an expiry date of 90 days or
less.

        “Permitted Liens” has the meaning specified in Section 8.01.

        “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.

        “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which the Borrower sponsors or maintains or to which the Borrower makes,
is making, or is obligated to make contributions and includes any Pension Plan.

20

--------------------------------------------------------------------------------

        “Product” means natural gas.

        “Pro Rata Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s total Effective Amount divided by the combined total
Effective Amount of all the Banks.

        “Reducing Letters of Credit” means any letters of credit (whether
Standby Letters of Credit or Commercial Letters of Credit) that (a) are Issued
by an Issuing Bank pursuant to Article III, and (b) specifically provide that
the amount available for drawing under such letters of credit will be reduced,
automatically and without any further amendment or endorsement to such letters
of credit, by the amount of any payment or payments made to the beneficiary of
such Letter of Credit by the Borrower if such payment or payments (i) are made
through a Bank and (ii) reference such letters of credit by the letter of credit
numbers thereof, notwithstanding the fact that such payment or payments are not
made pursuant to conforming and proper draws under such letters of credit.

        “Reducing L/C Borrowing” means any extension of credit by the Banks to
the Borrower for the purpose of funding any payment or payments made to the
beneficiary of a Reducing Letter of Credit by the Borrower if such payment or
payments (a) are made through a Bank, (b) reference the Reducing Letter of
Credit by the letter of credit number thereof, and (c) are not made pursuant to
a conforming and proper draws under such Reducing Letter of Credit.

        “Reportable Event” means, any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        “Required Banks” means Banks, with a minimum of two (2) Banks, holding
at least sixty-seven percent (67%) of all of the Effective Amount.

        “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

        “Responsible Officer” means those persons named on the Responsible
Officer List.

        “Responsible Officer List” means the list of the Borrower’s Responsible
Officers furnished to Agent hereunder as it may be modified from time to time.

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock,
membership interest or equity interest of the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock, membership
interest or equity interest or of any option, warrant or other right to acquire
any such capital stock, membership interest or equity interest.

        “Revolving Loan” has the meaning specified in Section 2.01.

21

--------------------------------------------------------------------------------

        “Security Agreements” means the Borrower’s Second Amended and Restated
Security Agreement, the Borrower’s Canadian Security Agreement, the Blocked
Account Agreements, the Control Agreements, and all Hedging Assignments, all of
which shall also secure the Swap Banks (as more fully described in such
agreements), notwithstanding the fact that the definitions used herein of any of
the foregoing terms may refer to the securing only of the Banks.

        “Sharing Event” is defined under Section 9.04.

        “Short Position” means the aggregate number of MMBTUS of natural gas
Product, which Borrower has contracted to sell (whether by sale of a contract on
a commodities exchange or otherwise) or deliver on exchange or under a swap
contract, including, without limitation, all option contracts representing the
obligation of Borrower to sell natural gas Product at the option of a third
party and in each case for which a fixed sales price has been set. Short
Positions shall be expressed as a negative number.

        “Standby Letter of Credit” means a Letter of Credit which is not
intended at the time Issued to be drawn upon.

        “Subordinated Debt” means Indebtedness of the Borrower which has been
reported to the Banks and which has been subordinated to the Obligations
pursuant to a Subordination Agreement substantially in the form attached hereto
as Exhibit H.

        “Subsidiary” of a Person means any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.

        “Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

        “Swap Banks” means Fortis, BNP Paribas and SocGen and their Affiliates
in their capacity as a party to a Swap Contract, and any other Bank approved by
all the Banks; provided, in each case, that any of the same remain a Bank
hereunder and/or remain entitled to the benefit of the Security Agreements;
provided further, however, that neither BNP Paribas Futures, Inc. nor Fimat
Alternative Strategies, Inc. shall be treated as a Swap Bank.

        “Swap Contract” means any agreement entered into with any Swap Bank,
whether or not in writing, relating to any single transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond, note or bill option, interest rate
option, forward foreign exchange transaction, cap, collar or floor transaction,
currency swap, cross-currency rate swap, currency option or any other similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing and, unless the context clearly requires, any
master agreement relating to or governing any or all of the foregoing. No Swap
Contract will be executed hereunder unless it is subject to the applicable ISDA
Master Agreement or its equivalent (i.e., long-form confirmations).

22

--------------------------------------------------------------------------------

        “Swap L/Cs” means Ninety (90) Day Swap L/Cs and Three Hundred Sixty-Five
(365) Day Swap L/Cs.

        “Tangible Net Worth” means (a) the sum of the Borrower’s assets, as
determined in accordance with GAAP, less (b) Borrower’s Total Liabilities as
determined in accordance with GAAP, less (c) all amounts due from employees,
owners, Subsidiaries and Affiliates, less (d) investments in Capital Stock, less
(e) the intangible assets of the Borrower, as determined in accordance with
GAAP. In calculating Tangible Net Worth, the amount of Subordinated Debt
excluded from liabilities in such calculation shall not exceed 50% of the
resultant Tangible Net Worth, provided, however, that this limitation will not
apply in the event Subordinated Debt is used to cure any financial covenant
default.

        “Taxes” has the meaning specified in Subsection 4.01(a).

        “Three Hundred Sixty-Five (365) Day Swap L/Cs” means standby Letters of
Credit with a tenor greater than ninety (90) days and less than three hundred
and sixty-five (365) days Issued to support payments owed to counterparties
under swap contracts.

        “Tier I Account” means an Eligible Account with a Tier I Account Party.

        “Tier I Account Party” means an Account Debtor which is approved by all
Banks (or, with respect to an Account Debtor of any Account created after the
Conversion to Reduced Funding Banks Date, all Approving Banks) as a Tier I
Account Party.

        “Tier I Unbilled Eligible Account” means Unbilled Eligible Accounts with
a Tier I Account Party.

        “Tier II Account” means an Eligible Account with a Tier II Account
Party.

        “Tier II Account Party” means (i) an Account Debtor which is approved by
all Banks (or, with respect to an Account Debtor of any Account created after
the Conversion to Reduced Funding Banks Date, all Approving Banks) as a Tier II
Account Party, or (ii) an Account Debtor treated as a Tier II Account Party
under paragraph (a)(iii) of the definition of “Eligible Accounts.”

        “Tier II Unbilled Eligible Account” means Unbilled Eligible Accounts
with a Tier II Account Party.

        “Total Liabilities” means all of Borrower’s liabilities, determined in
accordance with GAAP, excluding Subordinated Debt.

        “Transportation Agreement” means any agreement between Borrower and any
transporter of Product.

23

--------------------------------------------------------------------------------

        “Transportation Agreement Report” means a report containing (a) the
value of Borrower’s liability under each Transportation Agreement, (b) the
related marketing contracts and offsetting profits for each Transportation
Agreement, and (c) a certification of compliance of limits set for Unhedged
Transportation Exposure.

        “Unbilled Eligible Accounts” means Accounts of the Borrower for Product
which has been delivered to an Account Debtor and which would be Eligible
Accounts but for the fact that such Accounts have not actually been invoiced at
such time.

        “Uncommitted Line” means the aggregate Uncommitted Line Portions of all
the Banks as is set forth on Schedule 2.01 hereto.

        “Uncommitted Line Portion” means for each Bank the Portion of each of
the Uncommitted Line limits assigned to such Bank as set forth on Schedule 2.01.

        “Undelivered Product Value” means the lesser of the (a) cost or
(b) current market value of Product purchased by the Borrower under the Letters
of Credit but which has not been physically delivered to the Borrower.
Undelivered Product Value cannot simultaneously be included in an Eligible
Exchange Receivable.

        “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

        “Unhedged Transportation Exposure” means the amount of any
transportation expenses Borrower incurs prior to the transportation of Product.

        “United States” and “U.S.” each means the United States of America.

        “United States Dollar Equivalent,” of any Canadian Dollars shall mean
the amount of such Canadian Dollars converted to United States Dollars computed,
unless otherwise agreed, at Fortis’ selling rate for Canadian Dollars most
recently in effect on or prior to the date of determination.

        “United States Dollars,” and “U.S.$” each mean lawful money of the
United States.

        1.02 Other Interpretive Provisions.

          (a)     The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


          (b)     The words “hereof”, “herein”, “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and Subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.


24

--------------------------------------------------------------------------------

          (c)        (i)    The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices
            and other writings, however evidenced.


          (ii)   The term “including” is not limiting and means “including
without limitation.”


          (iii)  In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”, and the word “through” means “to
and including.”


          (d)   Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.


          (e)   The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.


          (f)   This Agreement and other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.


          (g)   This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, the Banks, the
Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Banks or Agent merely
because of Agent’s or Banks’ involvement in their preparation.


          (h)   Unless otherwise indicated, references to “$” shall mean United
States Dollars.


        1.03 Accounting Principles.

          (a)     Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made in accordance with
GAAP, consistently applied.


          (b)     References herein to “fiscal year” and “fiscal quarter” refer
to such fiscal periods of the Borrower.


25

--------------------------------------------------------------------------------


ARTICLE II
THE CREDITS

        2.01 Amounts and Terms of Uncommitted Line. Each Bank severally agrees,
on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY basis, and on the terms and
conditions set forth herein, to consider making Loans, from time to time, in
United States Dollars, to the Borrower under the Borrowing Base Line (each such
loan, a “Revolving Loan”) on any Business Day during the period from the Closing
Date to the Expiration Date to finance working capital needs of the Borrower, in
an aggregate amount not to exceed at any time outstanding (i) such Bank’s
Uncommitted Line Portion for the Borrowing Base Line; or (ii) the Advance Line
Limit; provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the Effective Amount of all outstanding Revolving Loans, plus
the Effective Amount of all L/C Obligations, shall not exceed the Borrowing Base
Advance Cap.

        THE BORROWER ACKNOWLEDGES AND AGREES THAT THE BANKS HAVE ABSOLUTELY NO
DUTY TO FUND ANY REVOLVING LOAN REQUESTED BY THE BORROWER BUT WILL EVALUATE EACH
LOAN REQUEST AND IN EACH BANK’S ABSOLUTE AND SOLE DISCRETION WILL DECIDE WHETHER
TO FUND SUCH LOAN REQUEST. THE BORROWER FURTHER ACKNOWLEDGES AND AGREES THAT NO
SWAP BANK HAS ANY DUTY TO ENTER INTO ANY SWAP CONTRACT AND THE ENTERING INTO OF
ANY SWAP CONTRACT SHALL BE AT EACH SWAP BANK’S ABSOLUTE AND SOLE DISCRETION.

        2.02 Loan Accounts.

          (a)     The Loans made by each Bank and the Letters of Credit Issued
by an Issuing Bank shall be evidenced by one or more accounts or records
maintained by Agent in the ordinary course of business. The accounts or records
maintained by Agent shall be rebuttable presumptive evidence of the amount of
the Loans made by the Banks to the Borrower and the Letters of Credit Issued for
the account of the Borrower hereunder, and the interest and payments thereon.
Any failure to so record or any error in so doing shall not, however, limit or
otherwise affect the Obligation of the Borrower hereunder to pay any amount
owing with respect to the Loans or any Letter of Credit.


          (b)     Upon the request of any Bank made through Agent, the Loans
made by such Bank may be evidenced by one or more Notes, instead of loan
accounts. Each such Bank may endorse on the schedules annexed to its Note(s) the
date, amount and maturity of each Loan made by it and the amount of each payment
of principal made by the Borrower with respect thereto. Each such Bank is
irrevocably authorized by the Borrower to endorse its Note(s) and each Bank’s
record shall be rebuttable presumptive evidence of the information set forth
therein; provided, however, that the failure of a Bank to make, or an error in
making, a notation thereon with respect to any Loan shall not limit or otherwise
affect the Obligations of the Borrower hereunder or under any such Note to such
Bank.


26

--------------------------------------------------------------------------------

        2.03 Procedure for Borrowing.

          (a)     Each Borrowing of Revolving Loans shall be made upon the
Borrower’s irrevocable written notice delivered to Agent in the form of a Notice
of Borrowing (Revolving Loan), which notice must be received by Agent prior to
12:00 p.m. noon (New York City time) on the Borrowing Date specifying the amount
of the Borrowing. Each such Notice of Borrowing shall be by electronic transfer
or facsimile, confirmed by the close of the next Business Day in an original
writing.


          (b)     Agent will promptly notify each Bank of its receipt of any
Notice of Borrowing and of the amount of such Bank’s Pro Rata Share of that
Borrowing.


          (c)     Unless a Bank has provided Agent with, and Agent has actually
received, a written notice in the form attached hereto as Exhibit G at least the
greater of 24 hours or one Business Day prior to Agent’s receipt of any Notice
of Borrowing that such Bank does not approve further Borrowings and/or Issuances
of Letters of Credit, if Agent advances a Loan pursuant to a Notice of
Borrowing, each Bank will make the amount of its Pro Rata Share of such
Borrowing available to Agent for the account of the Borrower at Agent’s Payment
Office by 3:00 p.m. (New York City time) on the Borrowing Date requested by the
Borrower in funds immediately available to Agent. The proceeds of such Loan will
be made available to the Borrower by the Agent at such office by crediting the
operating account of the Borrower maintained with US Bank with the aggregate of
the amounts made available by the Agent. If any Bank in a timely manner provides
Agent with such a written notice of its disapproval of further Borrowings and/or
Issuances of Letters of Credit, then Agent shall notify the Borrower that one or
more of the Banks have elected not to fund further Borrowings and/or participate
in further Issuances of Letters of Credit and whether a Bank (or Banks) has
(have) elected to become the Approving Bank(s) thereby triggering the Conversion
to Reduced Funding Banks Date.


        2.04 Optional Prepayments. The Borrower may, at any time or from time to
time, upon the Borrower’s irrevocable written notice to Agent received prior to
12:00 p.m. noon (New York City time) on the date of prepayment, prepay Loans in
whole or in part. Agent will promptly notify each Bank of its receipt of any
such prepayment, and of such Bank’s Pro Rata Share of such prepayment.

        2.05 Mandatory Prepayments of Loans.

          (a)     The Effective Amount of all outstanding Revolving Loans, plus
the Effective Amount of all L/C Obligations (such total amount being the
“Aggregate Amount”) shall not at any time exceed the Borrowing Base Advance Cap.
If the Aggregate Amount on any day ever exceeds the Borrowing Base Advance Cap,
the Borrower shall immediately (1) repay on that date the excess amount or
(2) Cash Collateralize on such date the excess amount.


27

--------------------------------------------------------------------------------

          (b)     If on any date the Effective Amount of all L/C Obligations
exceeds the L/C Cap, or any LC Obligations relating to a Type of Letter of
Credit described herein exceeds the applicable L/C Sub-limit Cap, the Borrower
shall Cash Collateralize on such date the outstanding Letters of Credit, or the
outstanding Type of Letters of Credit, as the case may be, in an amount equal to
the excess above any such cap, and on the Maturity Date, Borrower shall Cash
Collateralize all then outstanding Letters of Credit in an amount equal to the
Effective Amount of all L/C Obligations related to such Letters of Credit. If on
any date after giving effect to any Cash Collateralization made on such date
pursuant to the preceding sentence, the Effective Amount of all Revolving Loans
then outstanding plus the Effective Amount of all L/C Obligations exceeds the
lesser of (a) the Borrowing Base Advance Cap or (b) the total Uncommitted Line,
the Borrower shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Revolving Loans and L/C Borrowings by an
amount equal to the applicable excess.


        2.06 Repayment. Unless payment is demanded by the Required Banks prior
thereto, the Borrower shall repay the principal amount of each Revolving Loan to
Agent on behalf of the Banks, on the Advance Maturity Date for such Loan.

        2.07 Interest.

          (a)     Each Revolving Loan (except for a Revolving Loan made as a
result of a drawing under a Letter of Credit or a Reducing L/C Borrowing) shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a floating rate per annum equal to the Base Rate plus the
Applicable Margin. Each Revolving Loan made as a result of a drawing under a
Letter of Credit or a Reducing L/C Borrowing or to pay amounts owed to a Swap
Bank with respect to any Swap Contract, shall bear interest on the outstanding
principal amount thereof from the date funded at a floating rate per annum equal
to the Base Rate plus the Applicable Margin for the first two (2) Business Days
that such Loan has been outstanding and, thereafter, shall bear interest on the
outstanding principal amount thereof at a floating rate per annum equal to the
Base Rate, plus three percent (3.0%) per annum (the “Default Rate”).


          (b)     Interest on each Revolving Loan shall be paid upon demand, or
if no demand is made, shall be paid in arrears on each Interest Payment Date.


          (c)     Notwithstanding subsection (a) of this Section, if any amount
of principal of or interest on any Loan, or any other amount payable hereunder
or under any other Loan Document is not paid in full when due (whether at stated
maturity, by acceleration, demand or otherwise), the Borrower agrees to pay
interest on such unpaid principal or other amount, from the date such amount
becomes due until the date such amount is paid in full, and after as well as
before any entry of judgment thereon to the extent permitted by law, payable on
demand, at a fluctuating rate per annum equal to the Default Rate.


          (d)     Anything herein to the contrary notwithstanding, the
Obligations of the Borrower to any Bank hereunder shall be subject to the
limitation that payments of interest shall not be required for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by such Bank would be contrary to
the provisions of any law applicable to such Bank limiting the highest rate of
interest that may be lawfully contracted for, charged or received by such Bank,
and in such event the Borrower shall pay such Bank interest at the highest rate
permitted by applicable law.


28

--------------------------------------------------------------------------------

          (e)     Regardless of any provision contained in any Note or in any of
the Loan Documents, none of the Banks shall ever be deemed to have contracted
for or be entitled to receive, collect or apply as interest under any such Note
or any Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that any
of the Banks ever receive, collect or apply as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of the Note, and, if the principal balance of such
Note is paid in full, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, the Borrower and such Bank
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium, rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) spread the total amount of interest throughout the entire contemplated
term of such Note so that the interest rate is uniform throughout such term;
provided, however, that if all Obligations under the Note and all Loan Documents
are performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual term thereof exceeds the maximum
lawful rate, such Bank shall refund to the Borrower the amount of such excess,
or credit the amount of such excess against the aggregate unpaid principal
balance of such Bank’s Note at the time in question.


        2.08 Fees. In addition to certain fees described in Section 3.08, the
Borrower shall pay the Agent and the Banks fees in accordance with a separate
fee letter between the Agent, the Banks and Borrower.

        2.09 Computation of Interest and Fees.

          (a)     All computations of interest and fees (other than fees due and
payable at closing) shall be made on the basis of a 360-day year and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year). Interest and fees shall accrue during each period during
which interest or such fees are computed from the first day thereof through the
last day thereof.


          (b)     Each determination of an interest rate by Agent shall be
rebuttable presumptive evidence thereof.


        2.10 Payments by the Borrower.

          (a)     All payments to be made by the Borrower shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrower shall be made to Agent for the account of
the Banks at Agent’s Payment Office, and shall be made in United States Dollars
and in immediately available funds, no later than 1:00 p.m. (New York City time)
on the date specified herein. Agent will promptly distribute to each Bank its
Pro Rata Share (or after the occurrence of a Sharing Event under Section 9.04
hereof, its Adjusted Pro Rata Share) of such payment in like funds as received.
Any payment received by Agent later than 1:00 p.m. (New York City time) shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue. If and to the extent the Borrower
makes a payment in full to Agent no later than 1:00 p.m. (New York City time) on
any Business Day and Agent does not distribute to each Bank its Pro Rata Share
of such payment in like funds as received on the same Business Day, Agent shall
pay to each Bank on demand interest on such amount as should have been
distributed to such Bank at the Federal Funds Rate for each day from the date
such payment was received until the date such amount is distributed.


29

--------------------------------------------------------------------------------

          (b)     Whenever any payment is due on a day other than a Business
Day, such payment shall be made on the following Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.


          (c)     Unless Agent receives notice from the Borrower prior to the
date on which any payment is due to the Banks that the Borrower will not make
such payment in full as and when required, Agent may assume that the Borrower
has made such payment in full to Agent on such date in immediately available
funds and Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower has not made such
payment in full to Agent, each Bank shall repay to Agent on demand such amount
distributed to such Bank, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Bank until
the date repaid.


        2.11 Payments by the Banks to Agent. If and to the extent any Bank shall
not have made its full amount available to Agent in immediately available funds
and Agent in such circumstances has made available to the Borrower such amount,
that Bank shall on the Business Day following such Borrowing Date make such
amount available to Agent, together with interest at the Federal Funds Rate for
each day during such period. A notice by Agent submitted to any Bank with
respect to amounts owing under this Section 2.11 shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Borrowing Date, Agent will notify the Borrower of such failure to
fund and, upon demand by Agent, the Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

        2.12 Sharing of Payments, Etc.If, other than as expressly provided
elsewhere herein, any Bank shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share (or after the occurrence
of a Sharing Event under Section 9.04 hereof, its Adjusted Pro Rata Share) such
Bank shall immediately (a) notify Agent of such fact, and (b) purchase from the
other Banks such participations in the Loans made by them as shall be necessary
to cause such purchasing Bank to share the excess payment pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefore, together with an amount equal to such paying
Bank’s ratable share (according to the proportion of (i) the amount of such
paying Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation. Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Banks following
any such purchases or repayments.

30

--------------------------------------------------------------------------------

        2.13 The Election of Approving Banks to Continue Funding.

          (a)    Notice of Disapproval. If on any Business Day one or more Banks
(the “Declining Bank” or “Declining Banks”) provides the Agent with, and the
Agent has actually received, a written notice in the form of Exhibit G of its
disapproval, for reasons other than a Default, of further advances and issuances
of Letters of Credit, and the other Bank or Banks approve further Revolving
Loans (including the conversion and extension of such Revolving Loans) or the
further issuances of, extensions of, the automatic renewal of or amendment to
Letters of Credit, the Agent shall notify the Banks by 6:00 p.m. (New York City
time) that same day.


          (b)    Further Credit Extensions. If the Bank or Banks which are not
the Declining Banks desire, they may (on a pro rata basis, based on the
Uncommitted Line Portion of all Banks that have elected to continue funding, as
adjusted after such Conversion to Reduced Funding Banks Date (the “Adjusted
Uncommitted Line Portion”), after which such date the Adjusted Uncommitted Line
Portion of all Declining Banks shall be reduced to zero) make the full or
partial amount of such requested Revolving Loan or issue or amend the requested
Letter of Credit irrespective of the Declining Banks’ disapproval (in such case,
the Banks that elect to continue funding shall be referred to as the “Approving
Banks” in respect of such Conversion to Reduced Funding Banks Date) but not in
an aggregate amount that would exceed such Bank’s Adjusted Uncommitted Line
Portion. In such event, from each such date (each, a “Conversion to Reduced
Funding Banks Date”) forward (or until the next Conversion to Reduced Funding
Banks Date, if any, at which time one or more Banks that had been Approving
Banks may become a Declining Bank), all subsequent Revolving Loans and Issuances
of Letters of Credit or Amendments to Letters of Credit that increase the face
amount of a Letter of Credit (subject to Section 11.01)or extend the term of a
Letter of Credit shall be made unilaterally by the Approving Banks in respect of
such Conversion to Reduced Funding Banks Date and no Letter of Credit thereafter
Issued shall be participated in by the Declining Banks in respect of such
Conversion to Reduced Funding Banks Date.


          (c)    Swap Banks. A Bank that becomes a Declining Bank shall not be
considered a Swap Bank with respect to swap contracts concluded after it has
become a Declining Bank. Accordingly, if a Swap Bank should conclude a swap
contract with the Borrower after it has become a Declining Bank, the Borrower’s
obligations under such swap contract shall not be secured by the Collateral
hereunder, and the Declining Bank shall not be entitled to any sharing of
amounts under Section 9.04 with respect to such swap contracts concluded after
it has become a Declining Bank.


31

--------------------------------------------------------------------------------

          (d)  Repayments. Until all Declining Banks are fully repaid,
repayments (including realizations from Collateral) shall be applied as follows:


          (i)   For purposes of allocating repayments prior to the occurrence of
a Sharing Event hereunder, the Pro Rata Share of each Bank with respect to Loans
and Letters of Credit outstanding on a specified Conversion to Reduced Funding
Banks Date shall remain fixed at the percentage held by such Bank the day before
such specified Conversion to Reduced Funding Banks Date, without respect to any
changes which may subsequently occur in such Bank’s Pro Rata Share (prior to the
next Conversion to Reduced Funding Banks Date). Upon the occurrence of the first
Conversion to Reduced Funding Banks Date and thereafter, repayments of all
outstanding Loans shall be applied to the Loans with the earliest advance date,
notwithstanding the tenor of the Loans.


          (ii)   Upon the occurrence of a Sharing Event and thereafter,
repayments shall be allocated according to the Adjusted Pro Rata Share of the
outstanding balances held by the Banks, including any Declining Banks, on the
date of Default except that in the event that Obligations constituting Close-out
Amounts become owing to any Swap Bank or its Affiliates after such date pursuant
to Swap Contracts as a result of contracts or transactions existing on the date
of such Default, the Adjusted Pro Rata Share of each Bank, including any
Declining Banks, shall be recalculated to account for the increase in
Obligations owing to such Swap Bank or its Affiliates.



ARTICLE III
THE LETTERS OF CREDIT

        3.01 The Letter of Credit Lines.

          (a)     Subject to the limitations set forth in Subsection 3.01(b)
below, on an uncommitted basis and on the terms and conditions set forth herein
and unless a Bank has provided Agent with, and Agent has actually received, a
written notice in the form attached hereto as Exhibit G at least the greater of
24 hours or one Business Day prior to Agent’s receipt of any request for the
issuance of a Letter of Credit that such Bank does not approve further Issuances
of Letters of Credit, (i) each Issuing Bank agrees, (A) from time to time on any
Business Day during the period from the Closing Date to the Expiration Date, to
consider the Issuance of Letters of Credit for the account of the Borrower under
the Borrowing Base Line and to consider whether to amend or renew Letters of
Credit previously Issued by it, in accordance with Subsection 3.02(c), and (B)
to honor conforming drafts under the Letters of Credit; and (ii) each of the
Banks will be deemed to have approved such Issuance, amendment or renewal, and
shall participate in Letters of Credit Issued for the account of the Borrower.
If any Bank gives Agent timely notice of its disapproval of further Borrowings
and Issuances of Letters of Credit, then Agent shall notify the Borrower that
one or more of the Banks have elected not to participate in the further
issuances of Letters of Credit, and whether a Bank (or Banks) has (have) elected
to become the Approving Bank(s) thereby triggering the Conversion to Reduced
Funding Banks Date. No Declining Bank shall have any obligation to and shall not
be deemed to have participated in any Letters of Credit which are Issued on or
after the Conversion to Reduced Funding Banks Date. An Issuing Bank which is a
Declining Bank shall have no obligation to Issue any Letters of Credit on or
subsequent to the date such Issuing Bank becomes a Declining Bank. Within the
foregoing limits, and subject to the other terms and conditions hereof
including, without limitation, the approval of all Banks (or after the
Conversion to Reduced Funding Banks, all Approving Banks) in their sole
discretion, the Borrower’s ability to request that an Issuing Bank Issue Letters
of Credit shall be fully revolving, and, accordingly, the Borrower may, during
the foregoing period, request that an Issuing Bank Issue Letters of Credit to
replace Letters of Credit which have expired or which have been drawn upon and
reimbursed. Borrower acknowledges and agrees that the Existing Letters of Credit
are an Obligation under this Agreement.


32

--------------------------------------------------------------------------------

          (b)   Each Issuing Bank is under no obligation to consider the
Issuance of or to Issue any Letter of Credit unless Agent shall have consented
to the Issuance of such Letter of Credit in its sole discretion. An Issuing Bank
shall not Issue any Letter of Credit even if consented to by Agent, if:


          (i)   any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from Issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;


          (ii)   such Issuing Bank has received written notice from any Bank,
any other Issuing Bank, Agent or the Borrower, on or prior to the Business Day
prior to the requested date of Issuance of such Letter of Credit, that one or
more of the applicable conditions contained in Article V is not then satisfied
if the Conversion to Reduced Funding Banks Date has not occurred, or after the
Conversion to Reduced Funding Banks Date has occurred the Issuing Bank received
written notice from any Approving Bank, any other Issuing Bank, Agent or the
Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;


33

--------------------------------------------------------------------------------

          (iii)   the expiry date of any requested Type of Letter of Credit
exceeds the expiry date set forth herein for such Type, or the amount of any
requested Type of Letter of Credit exceeds the applicable L/C Sub-limit Cap
after taking into account all outstanding L/C Obligations with respect to such
Type of Letter of Credit;


          (iv)   such requested Letter of Credit is not in form and substance
acceptable to such Issuing Bank, or the Issuance of such requested Letter of
Credit shall violate any applicable policies of such Issuing Bank;


          (v)   such Letter of Credit is for the purpose of supporting the
Issuance of any letter of credit by any other Person;


          (vi)   such Letter of Credit is denominated in a currency other than
United States Dollars or Canadian Dollars;


          (vii)   the amount of such requested Letter of Credit, plus the
Effective Amount of all of the L/C Obligations, plus the Effective Amount of all
Revolving Loans exceeds the Borrowing Base Advance Cap, in which case the Agent
shall notify each other Issuing Bank that there is a deficiency.


          (c)   Subject to the individual Sub-limits referenced under the
definition of “L/C Sub-limit Cap,” any Letter of Credit may be issued in
Canadian Dollars, provided that the aggregate amount of all Letters of Credit
issued and outstanding hereunder in Canadian Dollars may not exceed the United
States Dollar Equivalent of U.S. $25,000,000.


34

--------------------------------------------------------------------------------

        3.02 Issuance, Amendment and Renewal of Letters of Credit.

          (a)     Each Letter of Credit which is Issued hereunder shall be
Issued upon the irrevocable written request of the Borrower pursuant to a Notice
of Borrowing (Letter of Credit) in the applicable form attached hereto as
Exhibit A received by an Issuing Bank and the Agent by no later than 3:00 p.m.
(New York City time) on the proposed date of Issuance; provided, however, that
each such Issuance is subject to the consent of Agent. Each such request for
Issuance of a Letter of Credit shall be by electronic transfer or facsimile,
confirmed by the close of the next Business Day in an original writing, in the
form of an L/C Application, and shall specify in form and detail satisfactory to
such Issuing Bank and Agent: (i) the proposed date of Issuance of the Letter of
Credit (which shall be a Business Day); (ii) the face amount of the Letter of
Credit; (iii) the expiry date of the Letter of Credit; (iv) the name and address
of the beneficiary thereof; (v) the documents to be presented by the beneficiary
of the Letter of Credit in case of any drawing thereunder; (vi) the full text of
any certificate to be presented by the beneficiary in case of any drawing
thereunder; (vii) whether the Letter of Credit is a Standby or Commercial Letter
of Credit; and (viii) such other matters as such Issuing Bank may require. No
such Issuance will be made if prior to 5:00 p.m. (New York City time) on the day
before the proposed date of Issuance, a Bank has provided Agent with, and Agent
has actually received, a written notice in the form of Exhibit G. If Agent does
timely receive a written notice in the form of Exhibit G, Agent shall notify the
Borrower and such Issuing Bank by 3:00 p.m. (New York City time) on the proposed
date of Issuance, and the proposed Letter of Credit will not be Issued, unless
one or more of the Banks have elected to become Approving Banks thereby
triggering the Conversion to Reduced Funding Banks Date. If the Approving Banks
elect to Issue the Letter of Credit notwithstanding the Agent’s receipt of such
notice, they may (on a pro rata basis among the Banks that have elected to
continue funding) Issue the full amount, or a pro rata amount after taking into
account the Declining Bank’s Pro Rata Share, of such requested Letter of Credit.


          (b)     From time to time while a Letter of Credit is outstanding and
prior to the Expiration Date, an Issuing Bank will, upon the written request of
the Borrower received by such Issuing Bank and the Agent prior to 3:00 p.m. (New
York City time) on the proposed date of amendment, consider the amendment of any
Letter of Credit issued by it. Each such request for amendment of a Letter of
Credit shall be made by electronic transfer or facsimile, confirmed by the close
of the next Business Day in an original writing, made in the form of an L/C
Amendment Application and shall specify in form and detail satisfactory to the
Issuing Bank and Agent: (i) the Letter of Credit to be amended; (ii) the
proposed date of amendment of the Letter of Credit (which shall be a Business
Day); (iii) the nature of the proposed amendment; and (iv) such other matters as
such Issuing Bank may require. Such Issuing Bank shall be under no obligation to
amend any Letter of Credit and shall not do so without the consent of the Agent.
No such amendment will be made if a Bank has provided Agent with, and Agent has
actually received, a written notice in the form of Exhibit G by 5:00 p.m. (New
York City time) on the Business Day immediately preceding the proposed date of
amendment (the “Exhibit G Cut-Off”). If Agent does timely receive a written
notice in the form of Exhibit G, Agent shall notify the Borrower and such
Issuing Bank by 3:00 p.m. (New York City time) on the proposed date of
amendment, and the Letter of Credit will not be amended; provided, however, that
if one or more Banks do approve such amendment, Agent shall notify all Banks and
the approving Banks may elect to become the Approving Banks and amend such
Letter of Credit, thereby triggering the Conversion to Reduced Funding Banks
Date. If a request in the form of Exhibit G is received after the Exhibit G
Cut-Off, Agent will make its best efforts to honor such request but shall bear
no liability for failing to honor such request. The Issuing Banks shall be under
no obligation to renew any Letter of Credit.


35

--------------------------------------------------------------------------------

          (c)     If any outstanding Letter of Credit Issued by an Issuing Bank
shall provide that it shall be automatically renewed unless the beneficiary
thereof receives notice from such Issuing Bank that such Letter of Credit shall
not be renewed, and if at the time of renewal such Issuing Bank would be
entitled to authorize the automatic renewal of such Letter of Credit in
accordance with this Subsection 3.02(c) upon the request of the Borrower, then
unless a Bank has provided Agent with, and Agent has actually received, a
written notice in the form of Exhibit G to such Issuing Bank by 12:00 p.m. noon
(New York City time) on the next to last date for Issuing Bank to provide notice
to the beneficiary of non-renewal, such Issuing Bank shall, subject to the
consent of the Agent, nonetheless be permitted to allow such Letter of Credit to
renew, and the Borrower and the Banks hereby authorize such renewal, and,
accordingly, such Issuing Bank shall be deemed to have received an L/C Amendment
Application from the Borrower requesting such renewal. If one or more Banks do
not approve such renewal, Agent shall notify all Banks and the approving Banks
may elect to become the Approving Banks and renew such Letter of Credit, thereby
triggering the Conversion to Reduced Funding Banks Date.


          (d)     This Agreement shall control in the event of any conflict with
any L/C-Related Document (other than any Letter of Credit).


          (e)     Each Issuing Bank will also deliver to Agent a true and
complete copy of each Letter of Credit or amendment to or renewal of a Letter of
Credit Issued by it.


        3.03 Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements.

          (a)     Immediately upon the Issuance of each Letter of Credit Issued
by an Issuing Bank which is Issued prior to the Conversion to Reduced Funding
Banks Date, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Bank a participation in
such Letter of Credit and each drawing or Reducing Letter of Credit Borrowing
thereunder in an amount equal to the product of (i) the Pro Rata Share of such
Bank, times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing or Reducing Letter of Credit Borrowing,
respectively. All Letters of Credit Issued after the Conversion to Reduced
Funding Banks Date shall be participated in only by the Approving Banks. For
purposes of Section 2.01, each Issuance of a Letter of Credit shall be deemed to
utilize the Uncommitted Line Portion of each Bank (or Approving Bank, as the
case may be) by an amount equal to the amount of such participation.


          (b)     In the event of any request for a drawing under a Letter of
Credit Issued by an Issuing Bank by the beneficiary or transferee thereof, such
Issuing Bank will promptly notify the Borrower. Any notice given by an Issuing
Bank or Agent pursuant to this Subsection 3.03(b) may be oral if immediately
confirmed in writing (including by facsimile); provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. The Borrower shall reimburse an Issuing Bank prior to 5:00 p.m.
(New York City time), on each date that any amount is paid by such Issuing Bank
under any Letter of Credit or to a Bank paying a beneficiary of a Reducing
Letter of Credit in the form of a Reducing L/C Borrowing (each such date, an
“Honor Date”), in an amount equal to the amount so paid by such Issuing Bank.
Amounts reimbursed by the Borrower with respect to draws under Letters of Credit
issued in Canadian Dollars shall be paid in United States Dollars at the United
States Dollar Equivalent of such draw. In the event the Borrower fails to
reimburse such Issuing Bank for the full amount of any drawing under any Letter
of Credit or of any Reducing L/C Borrowing, as the case may be, by 5:00 p.m.
(New York City time) on the Honor Date, such Issuing Bank will promptly notify
Agent and Agent will promptly notify each Bank thereof, and Borrower shall be
deemed to have requested that Revolving Loans be made by the Banks to be
disbursed to such Issuing Bank not later than one (1) Business Day after the
Honor Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Borrowing Base Line.


36

--------------------------------------------------------------------------------

          (c)     In the event of any request for a Reducing L/C Borrowing by
the Borrower in association with any Reducing Letter of Credit, the amount
available for drawing under such Reducing Letter of Credit will be reduced
automatically, and without any further amendment or endorsement to such Reducing
Letter of Credit, by the amount actually paid to such beneficiary,
notwithstanding the fact that the payment creating such Reducing L/C Borrowing
is not made pursuant to a conforming and proper draw under the corresponding
Reducing Letter of Credit; provided, however, if any Bank has given the Issuing
Banks, Agent, the Borrower and each of the other Banks written notice that such
Bank objects to further Reducing L/C Borrowings at least three (3) Business Days
prior to the date the Borrower requests the Reducing L/C Borrowing, then the
Issuing Banks will not make such Reducing L/C Borrowing unless all Banks consent
thereto.


          (d)     Each Bank shall upon any notice pursuant to Subsection 3.03(b)
make available to Agent for the account of any Issuing Bank an amount in United
States Dollars at the United States Dollar Equivalent and in immediately
available funds equal to its Pro Rata Share of the amount of the drawing or of
the Reducing L/C Borrowing, as the case may be, whereupon the participating
Banks shall (subject to Subsection 3.03(e)) each be deemed to have made a
Revolving Loan to the Borrower in that amount. If any Bank so notified fails to
make available to Agent for the account of such Issuing Bank the amount of such
Bank’s Pro Rata Share of the amount of the drawing or of the Reducing L/C
Borrowing, as the case may be, by no later than 3:00 p.m. (New York City time)
on the Business Day following the Honor Date, then interest shall accrue on such
Bank’s obligation to make such payment, from the Honor Date to the date such
Bank makes such payment, at a rate per annum equal to the Federal Funds Rate in
effect from time to time during such period. Agent will promptly give notice of
the occurrence of the Honor Date, but failure of Agent to give any such notice
on the Honor Date or in sufficient time to enable any Bank to effect such
payment on such date shall not relieve such Bank from its obligations under this
Section 3.03.


          (e)     With respect to any unreimbursed drawing or Reducing L/C
Borrowing, as the case may be, that is not converted into Revolving Loans in
whole or in part for any reason, the Borrower shall be deemed to have incurred
from the relevant Issuing Bank an L/C Borrowing in United States Dollars at the
United States Dollar Equivalent of such drawing or Reducing L/C Borrowing, as
the case may be, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at a rate per annum equal to
the Default Rate, and each Bank’s payment to such Issuing Bank pursuant to
Subsection 3.03(d) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Bank in
satisfaction of its participation obligation under this Section 3.03.


          (f)     Each Bank’s obligation in accordance with this Agreement to
make the Revolving Loans or L/C Advances, as contemplated by this Section 3.03,
as a result of a drawing under a Letter of Credit or Reducing L/C Borrowing,
shall be absolute and unconditional and without recourse to the relevant Issuing
Bank and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


37

--------------------------------------------------------------------------------

          (g)     Notwithstanding the foregoing, each Revolving Loan and L/C
Advance made to fund payment of any Letter of Credit which was Issued or amended
on or after the Conversion to Reduced Funding Banks Date shall be made only by
the Approving Banks.


        3.04 Repayment of Participations.

          (a)     Upon (and only upon) receipt by Agent for the account of an
Issuing Bank of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Bank under a Letter of Credit
or in connection with a Reducing L/C Borrowing with respect to which any Bank
has paid Agent for the account of such Issuing Bank for such Bank’s
participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, Agent will pay to each Bank, in the same funds as
those received by Agent for the account of such Issuing Bank, the amount of such
Bank’s Pro Rata Share of such funds, and such Issuing Bank shall receive the
amount of the Pro Rata Share of such funds of any Bank that did not so pay Agent
for the account of such Issuing Bank.


          (b)     If Agent or an Issuing Bank is required at any time to return
to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Borrower to Agent for the account of such Issuing Bank pursuant to
Subsection 3.04(a) in reimbursement of a payment made under a Letter of Credit
or in connection with a Reducing L/C Borrowing or interest or fee thereon, each
Bank shall, on demand of such Issuing Bank, forthwith return to Agent or such
Issuing Bank the amount of its Pro Rata Share of any amounts so returned by
Agent or such Issuing Bank plus interest thereon from the date such demand is
made to the date such amounts are returned by such Bank to Agent or such Issuing
Bank, at a rate per annum equal to the Federal Funds Rate in effect from time to
time.


        3.05 Role of the Issuing Banks.

          (a)     Each Bank and the Borrower agree that, in paying any drawing
under a Letter of Credit Issued by an Issuing Bank or funding any Reducing L/C
Borrowing, such Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft or certificates expressly required by such
Letter of Credit, but with respect to Reducing Letter of Credit Borrowings, no
document of any kind need be obtained) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.


          (b)     No Agent-Related Person nor any of the respective
correspondents, participants, assignees, officers, directors, employees, agents
or attorneys-in-fact of any Issuing Bank shall be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval or deemed approval of the Banks; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any L/C-Related
Document.


38

--------------------------------------------------------------------------------

          (c)     The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants,
assignees, officers, directors, employees, agents or attorneys-in-fact of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (a) through (g) of Section 3.06; provided, however, anything in such
clauses or elsewhere herein to the contrary notwithstanding, that the Borrower
may have a claim against an Issuing Bank, and such Issuing Bank may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such Issuing Bank’s willful misconduct or gross
negligence or such Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing: (i) the Issuing
Banks may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) the Issuing Banks shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


        3.06 Obligations Absolute. The Obligations of the Borrower under this
Agreement and any L/C-Related Document to reimburse an Issuing Bank for a
drawing under a Letter of Credit or for a Reducing L/C Borrowing, and to repay
any L/C Borrowing and any drawing under a Letter of Credit or Reducing L/C
Borrowing converted into Revolving Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:

          (a)     any lack of validity or enforceability of this Agreement or
any L/C-Related Document;


          (b)     any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations of the Borrower in respect of
any Letter of Credit or any other amendment or waiver of or any consent to
departure from all or any of the L/C-Related Documents;


          (c)     the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;


39

--------------------------------------------------------------------------------

          (d)     any draft, demand, certificate or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit;


          (e)     any payment by any Issuing Bank under any Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of any Letter of Credit; or any payment made by any Issuing Bank
under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any Insolvency Proceeding;


          (f)     any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the Obligations of the Borrower in respect of any
Letter of Credit; or


          (g)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.


        Notwithstanding anything to the contrary in this Section 3.06, the
Issuing Banks shall not be excused from liability to Borrower to the extent of
any direct damages (as opposed to consequential, indirect and punitive damages,
claims in respect of which are hereby waived by Borrower) suffered by Borrower
that are caused by any of the Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof, provided, however, that the
parties hereto expressly agree that:

          (i)   the Issuing Banks may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation and may make payment upon presentation
of documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit.


          (ii)   the Issuing Banks shall have the right, in their sole
discretion, to decline to accept documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and


          (iii)   this sentence shall establish the standard of care to be
exercised by the Banks when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).


40

--------------------------------------------------------------------------------

        3.07 Cash Collateral Pledge. Upon the request of Agent, (i) if an
Issuing Bank has honored any full or partial drawing request on any Letter of
Credit and such drawing has resulted in an L/C Borrowing hereunder, (ii) if, as
of the Maturity Date, any Letters of Credit may for any reason remain
outstanding and partially or wholly undrawn, or (iii) upon an Event of Default,
the Borrower shall immediately Cash Collateralize the L/C Obligations in an
amount equal to such L/C Obligations. Upon the occurrence of the circumstances
described in Section 2.05 requiring the Borrower to Cash Collateralize Letters
of Credit, then, the Borrower shall immediately Cash Collateralize the L/C
Obligations in an amount equal to the applicable excess.

        3.08 Letter of Credit Fees.

          (a)     The Borrower shall pay to Agent for the account of each of the
Banks a letter of credit fee with respect to each of the Letters of Credit
Issued hereunder equal to the greater of (i) $500 or (ii) the following per
annum fees:


  -   Performance L/Cs                              1.50%
-   Natural Gas/Transportation L/Cs     1.125%
-   Swap L/Cs                                        1.125%
-   Natural Gas/Supply L/Cs                   1.00%


          (b)     The Borrower shall pay to the Issuing Banks such other fees as
provided for in separate letter of credit fee letters.


          (c)     Such letter of credit fees as described in sub-paragraphs (a)
and (b) above for each Letter of Credit, unless otherwise specified, shall be
due and payable monthly in arrears for the preceding month during which Letters
of Credit are outstanding, commencing on the first such monthly date to occur
after the Closing Date.


          (d)     With reference to Letter of Credit fees for all Letters of
Credit denominated in Canadian Dollars, the Agent shall calculate their United
States Dollar Equivalents for each month in advance based upon the Canadian
Dollar/US Dollar exchange rate in effect, as determined by the Agent as of the
first calendar day of such month (without limiting the Agent’s right to
determine the United States Dollar Equivalent at any time as provided in the
definition of “Effective Amount”). Such United States Dollar Equivalents shall
be used for calculating the amount of such fees. New Letters of Credit
denominated in Canadian Dollars shall be assigned United States Dollar
Equivalents by the Agent and such United States Dollar Equivalents shall apply
until the next succeeding United States Dollar Equivalents are calculated by the
Agent.


41

--------------------------------------------------------------------------------

        3.09 Applicability of UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
(including the ICC Decision published by the Commission on Banking Technique and
Practice on April 6, 1998, regarding the European single currency (euro)) shall
apply to each Letter of Credit.

        3.10 Existing Letters of Credit. Borrower hereby acknowledges and agrees
that the Existing Letters of Credit shall be deemed to be Letters of Credit
Issued under this Agreement for all purposes.


ARTICLE IV
TAXES AND YIELD PROTECTION

        4.01 Taxes.

          (a)     Any and all payments by the Borrower to or for the account of
Agent or any Bank under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Agent and each Bank,
taxes imposed on or measured by its net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which Agent or such Bank, as the case may
be, is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to Agent or any Bank, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Agent and such Bank receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to Agent (which shall forward the same to such Bank) the original or a
certified copy of a receipt evidencing payment thereof.


          (b)     In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).


          (c)     If the Borrower shall be required to deduct or pay any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
Agent or any Bank, the Borrower shall also pay to Agent (for the account of such
Bank) or to such Bank, at the time interest is paid, such additional amount that
such Bank specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
such Bank would have received if such Taxes or Other Taxes had not been imposed.


42

--------------------------------------------------------------------------------

          (d)     The Borrower agrees to indemnify Agent and each Bank for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by Agent and such Bank, (ii) amounts payable under Subsection 4.01(c) and
(iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Bank or Agent makes a demand therefore.


        4.02 Increased Costs and Reduced Return; Capital Adequacy.

          (a)     If any Bank determines that as a result of the introduction of
or any change in or in the interpretation of any Law, after the Closing Date or
such Bank’s compliance therewith, there shall be any increase in the cost to
such Bank of issuing or participating in Letters of Credit or advancing
Revolving Loans, or a reduction in the amount received or receivable by such
Bank in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 4.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Bank is organized or has its Lending
Office, and (iii) reserve requirements), then from time to time upon demand of
such Bank (with a copy of such demand to Agent), the Borrower shall pay to such
Bank such additional amounts as will compensate such Bank for such increased
cost or reduction.


          (b)     If any Bank determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, after the Closing Date or compliance by such Bank (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Bank or any corporation controlling such Bank as a consequence of such
Bank’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Bank’s desired return on capital), then
from time to time upon demand of such Bank (with a copy of such demand to
Agent), the Borrower shall pay to such Bank such additional amounts as will
compensate such Bank for such reduction.


        4.03 Matters Applicable to all Requests for Compensation. A certificate
of Agent or any Bank claiming compensation under this Article IV and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, Agent
or such Bank may use any reasonable averaging and attribution methods.

        4.04 Survival. The agreements and Obligations of the Borrower in this
Article IV shall survive the payment of all other Obligations.


ARTICLE V
CONDITIONS PRECEDENT

        5.01 Matters to be Satisfied Upon Execution of Agreement. At the time
the Banks execute this Agreement, unless otherwise waived by the Banks, Agent
shall have received all of the following, in form and substance satisfactory to
Agent and each Bank, and in sufficient copies for each Bank:

43

--------------------------------------------------------------------------------

          (a)  Loan Documents. This Agreement, the Notes, appropriate amendments
to the Security Agreements, financing statements and financing statement
amendments, and each other document or certificate executed in connection with
this Agreement, executed by each party thereto;


          (b)  Incumbency. Certificate of the Secretary of the Borrower,
certified as of the Closing Date, and certifying the names and true signatures
of the officers of the Borrower authorized to execute, deliver and perform, as
applicable, this Agreement, and all other Loan Documents to be delivered by the
Borrower hereunder;


          (c)  Organization Documents; Existence; Good Standing. The articles or
certificate of incorporation and the bylaws of the Borrower as in effect on the
Closing Date, all certified by the Secretary of the Borrower as of the Closing
Date, together with certificates of existence for the Borrower and a good
standing certificate for the Borrower from the Secretary of State (or similar,
applicable Governmental Authority) of its state of incorporation and each state
where the Borrower is qualified to do business as a foreign corporation,
certified as of, or reasonably close to, the Closing Date;


          (d)  Legal Opinion. An opinion of counsel to the Borrower and
addressed to the Banks in form and substance acceptable to Agent and the Banks;


          (e)  Payment of Fees. The fee letters executed by the Borrower and
evidence of payment by the Borrower of all accrued and unpaid fees, costs and
expenses to the extent then due and payable on the Closing Date, together with
Attorney Costs of Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute Fortis’
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided, however, that such estimate shall not
thereafter preclude final settling of accounts between the Borrower and Agent);
including any such costs, fees and expenses arising under or referenced in
Sections 2.08 and 11.04(a) and all costs of the auditors and consultants
retained by the Banks in connection with the Obligations of the Borrower to
Agent;


          (f)  Certificate. A certificate signed by a Responsible Officer of the
Borrower, dated as of the Closing Date, stating to the best of such officer’s
knowledge that:


          (i)   The representations and warranties contained in Article VI of
the Agreement are true and correct in all material respects on and as of the
date of this certificate;


          (ii)   No Default or Event of Default exists or would result from the
Credit Extension; and


          (iii)   There has occurred no event or circumstance that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


44

--------------------------------------------------------------------------------

          (g)    Filings. Evidence that all filings needed to perfect the
security interests granted by the Security Agreements have been completed or due
provision has been made therefore;


          (h)    Due Diligence. Agent shall have completed its business and
legal due diligence, including a Lien search of the Borrower, with results
satisfactory to Agent; and


          (i)    Responsible Officer List. The Responsible Officer List.


          (j)    Other Documents. Such other approvals, opinions, documents or
materials as Agent or any Bank may request.


        5.02 Matters to be Satisfied Prior to Each Request for Extension of
Credit. On any date on which Borrower requests that any Bank make any Loans or
Issue any Letter of Credit hereunder, unless otherwise waived by the Banks, each
of the following shall be true:

          (a)    Representations and Warranties. Each of the representations and
warranties made by Borrower in or pursuant to this Agreement or the other Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date).


          (b)    Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extension of credit
requested to be made on such date.


          (c)    No Material Adverse Effect. Since the Closing Date, there shall
have been no Material Adverse Effect.


        Notwithstanding the foregoing, nothing contained in this Section 5.02
shall be construed to alter the UNCOMMITTED AND ABSOLUTELY DISCRETIONARY nature
of this facility; regardless of whether the above requirements have been
satisfied, all advances and Issuances of Letters of Credit are absolutely
discretionary on the part of the Banks in their sole and absolute discretion.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to Agent and each Bank that:

        6.01 Existence and Power. The Borrower and each of its Subsidiaries:

          (a)     is a corporation or partnership, as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;


          (b)     have the power and authority and all governmental licenses,
authorizations, consents and approvals that are necessary to own their assets,
carry on their business and to execute, deliver, and perform their respective
Obligations under the Loan Documents;


45

--------------------------------------------------------------------------------

          (c)     is duly qualified as a foreign corporation, and is licensed
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license; and


          (d)     to the best knowledge of the Borrower, is in compliance with
all Requirements of Law.


        6.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which the Borrower is party, have been duly authorized by its board of
directors, and if necessary, shareholder action, and do not and will not:

          (a)     contravene the terms of the Organization Documents of the
Borrower;


          (b)     conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any Contractual
Obligation to which the Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or


          (c)     to the best knowledge of the Borrower, violate any Requirement
of Law.


        6.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower or
any of its Subsidiaries, as applicable, of the Agreement or any other Loan
Document.

        6.04 Binding Effect. This Agreement and each other Loan Document to
which the Borrower or any of its Subsidiaries is a party constitute the legal,
valid and binding obligations of such Person to the extent it is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

        6.05 Litigation. Except as specifically disclosed in Schedule 6.05,
there are no actions, suits or proceedings, pending, or to the knowledge of the
Borrower, threatened at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower, or any of its Subsidiaries or any
of their respective properties which purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; and no injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

46

--------------------------------------------------------------------------------

        6.06 No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Borrower. As of the Closing Date,
neither the Borrower nor any of its Subsidiaries are in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect.

        6.07 ERISA Compliance. Except as specifically disclosed in Schedule
6.07:

          (a)     Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such qualification.
The Borrower and each ERISA Affiliate have made all required contributions to
any Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.


          (b)     There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which have resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.


          (c)     (i) To the Borrower’s best knowledge, no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) or
ERISA.


        6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are
to be used solely (a) to finance working capital requirements related to natural
gas marketing activities; (b) to provide for Letters of Credit as described
hereunder; and (c) to fund payments due to any Swap Bank under a Swap Contract.
Neither the Borrower nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

        6.09 Title to Properties. The Borrower and each of its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect. As of the
Closing Date, the property of the Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

47

--------------------------------------------------------------------------------

        6.10 Taxes. The Borrower and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges shown thereon to be due and payable, and have paid all material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets as due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect.

        6.11 Financial Condition.

          (a)   The audited balance sheet of Borrower dated as of December 31,
2003:


          (i)   fairly presents the financial condition of the Borrower as of
the date thereof; and


          (ii)   shows all material indebtedness and other liabilities, direct
or contingent, of the Borrower as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.


          (b)   Since December 31, 2003, there has been no Material Adverse
Effect.


        6.12 Environmental Matters. Except as previously specifically disclosed
in Schedule 6.12, such Environmental Laws and Environmental Claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        6.13 Regulated Entities. Neither the Borrower, nor any Person
controlling the Borrower, or any of its Subsidiaries, is an “Investment Company”
within the meaning of the Investment Company Act of 1940. The Borrower is not a
“registered holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended (“PUHCA”), and the Borrower is not subject under
PUHCA or any other Federal or state statute or regulation to restrictions
limiting its ability to incur the Obligations.

        6.14 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

48

--------------------------------------------------------------------------------

        6.15 Copyrights, Patents, Trademarks and Licenses, etc. To the
Borrower’s best knowledge, the Borrower or its Subsidiaries own or are licensed
or otherwise have the right to use all of the patents, trademarks, service
marks, trade names, copyrights, contractual franchises, authorizations and other
rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 6.05, no claim or litigation regarding any of the foregoing is pending
or threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower, proposed.

        6.16 Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in part (a) of Schedule 6.16 hereto and have no equity
investments in any other corporation or entity other than those specifically
disclosed in part (b) of Schedule 6.16.

        6.17 Insurance. Except as specifically disclosed in Schedule 6.17, the
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or such Subsidiary operates.

        6.18 Full Disclosure. To the Borrower’s best knowledge, none of the
representations or warranties made by the Borrower or any of its Subsidiaries in
the Loan Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Borrower to the Banks
prior to the Closing Date), contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.


ARTICLE VII
AFFIRMATIVE COVENANTS

        So long as any Bank shall be continuing to consider making Revolving
Loans or Issuing Letters of Credit hereunder, or any Loan or other Obligation
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding:

        7.01 Financial Statements. The Borrower shall deliver to the Banks, in
form and detail satisfactory to the Banks:

          (a)     as soon as available, but not later than 120 days after the
end of each fiscal year, a copy of the audited financial statements of Borrower
to include a balance sheet as at the end of such year and the related statements
of income or operations, members’ equity and cash flows for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and accompanied by the opinion of a nationally-recognized independent public
accounting firm which report shall state that such financial statements present
fairly the financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years. Such opinion shall not be
qualified or limited because of a restricted or limited examination by the
public accounting firm of any material portion of Borrower’s records; and


49

--------------------------------------------------------------------------------

          (b)     as soon as available, but not later than forty-five (45) days
after the end of each month, Borrower-prepared financial statements in form
acceptable to the Banks.


        7.02 Certificates; Other Information. The Borrower shall furnish to the
Agent and the Banks:

          (a)     concurrently with the delivery of the financial statements
referred to in Subsections 7.01(a) and (b), a Compliance Certificate executed by
a Responsible Officer of the Borrower;


          (b)     as of the 15th and last days of each month (or the next
succeeding Business Day after such date in the event that such date is not a
Business Day), delivered within seven (7) days of the reporting date, a
Borrowing Base Collateral Position Report, certified by a Responsible Officer of
the Borrower;


          (c)     as of the 15th and last days of each month (or the next
succeeding Business Day after such date in the event that such date is not a
Business Day), delivered within seven (7) days of the reporting date, a Net
Position Report, certified by a Responsible Officer of the Borrower;


          (d)     on the tenth (10th) Business Day of each month a
Transportation Agreement Report, in form and substance acceptable to Banks, as
of the last calendar day of the preceding month, certified by a Responsible
Officer of the Borrower;


          (e)     on the tenth (10th) Business Day of each month a forward
position report, in form and substance acceptable to the Banks, showing the
marked to market position of the Borrower’s forward book as of the last calendar
day of the preceding month, certified by a Responsible Officer of the Borrower;


          (f)     promptly when available, such additional information regarding
the business, financial or corporate affairs of the Borrower or any Subsidiary
as the Agent, at the request of any Bank, may from time to time reasonably
request; and


          (g)     a quarterly report of inventory storage locations at each
quarter end; and


          (h)     a quarterly report reflecting any advances made by Borrower to
Parent or any other Affiliates.


        7.03 Notices. The Borrower shall promptly notify Agent and each Bank:

50

--------------------------------------------------------------------------------

          (a)   of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that could reasonably be
expected to become a Default or Event of Default;


          (b)   the occurrence of any event which could reasonably be expected
to cause a material impairment of the Collateral Position;


          (c)   the occurrence of any event which could reasonably be expected
to cause a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;


          (d)   of the occurrence of any of the following events affecting the
Borrower or any ERISA Affiliate (but in no event more than 10 days after the
Borrower receives notice or becomes aware of such event), and deliver to Agent
and each Bank a copy of any notice with respect to such event that is filed with
a Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:


          (i)   an ERISA Event;


          (ii)   a material increase in the Unfunded Pension Liability of any
Pension Plan;


          (iii)   the adoption of, or the commencement of contributions to, any
Plan subject to Section 412 of the Code by the Borrower or any ERISA Affiliate;


          (iv)   the adoption of any amendment to a Plan subject to Section 412
of the Code, if such amendment results in a material increase in contributions
or Unfunded Pension Liability;


          (e)   of any material change in accounting policies or financial
reporting practices by the Borrower; and


          (f)   of any intended relocation of inventory or any intended new
location of inventory owned by the Borrower, at least ten (10) Business Days
prior to the date such inventory is to be stored at such location.


        Each notice under this Section shall be accompanied by a written
statement by a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein, and stating what action the Borrower or any
affected Subsidiary proposes to take with respect thereto and at what time. Each
notice under Subsection 7.03(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
(or reasonably could be expected to be) breached or violated as therein
provided.

51

--------------------------------------------------------------------------------

        Each Swap Bank that has concluded a Swap Contract shall promptly notify
the Agent of the Early Termination, or its equivalent, of the Swap Contract and
the Agent shall promptly notify the Banks of the same.

        7.04 Preservation of Corporate Existence, Etc. The Borrower shall, and
shall cause each of its Subsidiaries to:

          (a)     preserve and maintain in full force and effect its corporate
existence and good standing under the laws of its state or jurisdiction of
organization;


          (b)     preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business;


          (c)     use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and


          (d)     preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.


        7.05 Maintenance of Property. The Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except in any case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

        7.06 Insurance. The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Agent, for the
benefit of the Banks, shall be named as an additional insured and loss payee
under all such polices, without liability for premiums or club calls.

        7.07 Payment of Obligations. The Borrower shall, and shall cause each of
its Subsidiaries to, pay and discharge as the same shall become due and payable,
all their respective obligations and liabilities, including:

          (a)     all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary;


52

--------------------------------------------------------------------------------

          (b)     all lawful claims which, if unpaid, would by law become a Lien
upon its property, except for Permitted Liens, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Borrower or Subsidiary, and
provided that at such time the claim becomes a Lien (other than a lis pendens
notice), it shall be promptly paid; and


          (c)     all indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
or relating to such Indebtedness.


        7.08 Compliance with Laws. The Borrower shall comply, and shall cause
each of its Subsidiaries to comply, with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act).

        7.09 Compliance with ERISA. The Borrower shall, and shall cause each of
its ERISA Affiliates to: (a) maintain each Plan in compliance with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

        7.10 Inspection of Property and Books and Records. The Borrower shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and such Subsidiary.
The Borrower shall permit, and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Agent or any Bank to visit and
inspect any of their respective properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the expense of Agent or Bank causing such inspection and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, when an Event
of Default exists Agent or any Bank may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and without advance
notice.

        7.11 Environmental Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, conduct its operations and keep and maintain its property in
compliance in all material respects with all Environmental Laws.

        7.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans
for the uses described in this Agreement and not in contravention of any
Requirement of Law or of any Loan Document restrictions on use of loan proceeds.
The Borrower shall not use the proceeds of the Loan or any Letter of Credit to
acquire, directly or indirectly, any Margin Stock.

53

--------------------------------------------------------------------------------

        7.13 Collateral Position Audit

          (a)     At such times as Agent deems advisable, the Borrower will
allow Agent or an entity satisfactory to Agent to conduct a thorough examination
of the Collateral Position, and the Borrower will fully cooperate in such
examination. The Borrower will pay the costs and expenses of each such
examination. The Borrower acknowledges that Agent will conduct a minimum of one
such audit per year. At the request of any Bank, the Agent will provide such
Bank with the results of such audit.


          (b)     Within sixty (60) days of the Closing Date, the Borrower shall
have implemented all recommendations relating to risk management policies,
procedures and reporting resulting from the Collateral Position audits conducted
in August, 2003 and December, 2003.


        7.14 Payments to Bank Blocked Accounts. The Borrower shall (i) notify in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors under any of its Accounts forward payment in the form of cash, checks,
drafts or other similar items of payment directly to the Bank Blocked Accounts
or directly by wire transfer to the Bank Blocked Accounts and shall, if
requested by Agent, provide Banks with reasonable evidence of such notification,
and (ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
all payments under such Accounts to the Bank Blocked Accounts. In the event that
any Account Debtor does make any payment directly to the Bank Blocked Accounts,
Borrower shall promptly deposit such amounts into the Bank Blocked Accounts. If
Borrower desires that funds be transferred from the Bank Blocked Accounts into
Borrower’s operating account, Borrower shall request such a transfer by
facsimile transmission sent to Agent utilizing the form of Exhibit F. Although
Agent may from day to day authorize the transfer of proceeds from such accounts
into the Borrower’s operating account, or otherwise, Agent has absolutely no
duty to make any such authorization and at any time may refuse to authorize the
transfer of any funds until all Obligations have been satisfied. Agent at any
time may apply amounts contained in the Bank Blocked Accounts toward
satisfaction of the Obligations. Upon the written notice of Agent, US Bank shall
cease to transfer any funds from the Bank Blocked Accounts until further
notified in writing by Agent.

        7.15 Financial Covenants. The Borrower shall at all times maintain:

          (a)     minimum Net Working Capital equal to the greater of
(i) $13,875,000.00 or (ii) the amount of Net Working Capital then required under
the definition of Borrowing Base Sub-Cap.


          (b)     minimum Tangible Net Worth equal to the greater of
(i) $13,875,000.00 or (ii) the amount of Tangible Net Worth then required under
the definition of Borrowing Base Sub-Cap.


          (c)     a ratio of Total Liabilities to Tangible Net Worth not to
exceed 15.0:1.0.


        In calculating the Net Working Capital coverages set forth above and the
Tangible Net Worth coverages set forth above, the amount of Subordinated Debt
excluded from liabilities in each such calculation shall not exceed 50% of the
resultant Net Working Capital or Tangible Net Worth, as applicable, provided,
however, that this limitation shall not apply in the event Subordinated Debt is
used to cure any violation under this Subsection 7.15.

54

--------------------------------------------------------------------------------

        7.16 Security for Obligations. The Borrower shall at all times maintain
security interests in favor of the Banks so that the Banks shall have a first
priority perfected lien on all of assets of the Borrower and any of its
Subsidiaries, to secure the Borrower’s Obligations hereunder, under the other
Loan Documents and with respect to Swap Contracts, and the Borrower’s
Obligations under Swap Contracts shall be secured on a pari passu basis with the
Borrower’s other Obligations.


ARTICLE VIII
NEGATIVE COVENANTS

        So long as any Loan or other Obligation shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, unless the Banks
waive compliance in writing:

        8.01 Limitation on Liens. The Borrower shall not, and shall not suffer
or permit any Subsidiary to, directly or indirectly, make, create, incur, assume
or suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

          (a)     any Lien existing on property of the Borrower or any of its
Subsidiaries on the Closing Date and set forth in Schedule 8.01 securing
Indebtedness;


          (b)     any Lien created under any Loan Document or Swap Contract;


          (c)     Liens for taxes, fees, assessments or other governmental
charges which are not delinquent or remain payable without penalty, or to the
extent that non-payment thereof is permitted by Section 7.07, provided that no
notice of lien has been filed or recorded under the Code;


          (d)     carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s, First Purchaser Liens or other similar Liens arising
in the ordinary course of business which are not delinquent or remain payable
without penalty and, with respect to any such warehousemen’s or landlord’s lien,
such liens only secure accrued rental charges;


          (e)     Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits required in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;


          (f)     Liens on the property of the Borrower or its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, (ii) contingent obligations
on surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;


          (g)     Liens consisting of judgment or judicial attachment liens,
provided that the enforcement of such Liens is effectively stayed and all such
unstayed liens in the aggregate at any time outstanding for the Borrower and its
Subsidiaries do not exceed $1,000,000.00;


55

--------------------------------------------------------------------------------

          (h)     easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries; and


          (i)     purchase money security interests (including capital leases)
on any property acquired or held by the Borrower or its Subsidiaries in the
ordinary course of business, securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such property;
provided, however, that (i) any such Lien attaches to such property concurrently
with or within 20 days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired in such transaction, (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
property, and (iv) the principal amount of the Indebtedness secured by any and
all such purchase money security interests shall not at any time exceed
$500,000.00.


          (j)     Any Lien in the form of Cash Collateral (which has not been
Cash Collateralized for the benefit of the Banks) which has been granted by the
Borrower to secure the margin requirements of a swap contract permitted under
Section 8.06(b), provided that such Cash Collateral has been deducted from the
Borrowing Base Advance Cap.


        8.02 Consolidations and Mergers. The Borrower shall not suffer or permit
any of its Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person except for the sale of
assets in the ordinary course of its business.

        8.03 Limitation on Indebtedness. The Borrower shall not suffer or permit
any of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

          (a)     Indebtedness incurred pursuant to or in accordance with, this
Agreement;


          (b)     Indebtedness consisting of trade payables in the ordinary
course of business;


          (c)     Indebtedness existing on the Closing Date, and described on
Schedule 8.01;


          (d)     Indebtedness in respect of purchase money security interests
permitted by Section 8.01 hereof;


          (e)     Indebtedness in respect of Contingent Obligations permitted by
Section 8.06 hereof;


56

--------------------------------------------------------------------------------

          (f)     Subordinated Debt that has been approved by the Banks; and


          (g)     Intercompany loans to the Borrower which are subordinated to
the Obligations on terms and conditions satisfactory to the Banks.


        8.04 Transactions with Affiliates. The Borrower shall not suffer or
permit any of its Subsidiaries to, enter into any transaction with any Affiliate
of the Borrower, except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary.

        8.05 Use of Proceeds. The Borrower shall not suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (a) to purchase or carry Margin Stock, (b) to repay or
otherwise refinance indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (c) to extend credit for the purpose of purchasing or
carrying any Margin Stock, (d) to acquire any security in any transaction that
is subject to Section 13 or 14 of the Exchange Act, or (e) in a manner
inconsistent with this Agreement.

        8.06 Contingent Obligations. The Borrower shall not suffer or permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:

          (a)     endorsements for collection or deposit in the ordinary course
of business;


          (b)     swap contracts entered into in the ordinary course of business
as bona fide hedging transactions (including Swap Contracts); and


          (c)     Contingent Obligations of the Borrower and its Subsidiaries
existing as of the Closing Date and described on Schedule 8.06.


        8.07 Restricted Payments. The Borrower shall not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

          (a)     each Subsidiary may make Restricted Payments to the Borrower
and to wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock of such Subsidiary on a pro rata basis based on
their relative ownership interests);


          (b)     the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock of such
Person;


          (c)     the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock; and


57

--------------------------------------------------------------------------------

          (d)     the Borrower may declare or pay cash dividends to its
stockholders; provided, however, that, immediately after giving effect to such
proposed action, no Default or Event of Default would exist.


        8.08 ERISA. The Borrower shall not, nor suffer or permit any of its
ERISA Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; or (b) engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

        8.09 Change in Business. The Borrower shall not, nor suffer or permit
any of its Subsidiaries to, engage in any line of business different from the
line of business carried on by the Borrower and its Subsidiaries on the date
hereof.

        8.10 Accounting Changes. The Borrower shall not, nor suffer or permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary.

        8.11 Net Position. At no time will the Borrower allow the aggregate Net
Position to exceed 2MM MMBTUs.

        8.12 Change of Management. Borrower shall notify the Agent prior to any
Change of Management. For purposes of this Section 8.12, “Change of Management”
shall mean an officer of the Borrower ceases to be an officer of the Borrower or
more than 50% of the Persons serving as directors of the Borrower on the Closing
Date cease to serve as directors.

        8.13 Risk Management Policy. The Borrower will not materially change its
risk management policies without the prior written consent of Agent and all the
Banks. Borrower agrees that upon request by Agent, from time to time, the
Borrower and the Banks will review and evaluate Borrower’s risk management
policies.

        8.14 Capital Expenditures. Borrower will not make or commit to make any
capital expenditure if after such commitment or expenditure a Default or Event
of Default would exist under this Agreement.

        8.15 Unhedged Transportation Exposure. At no time will the Borrower
allow its Unhedged Transportation Exposure to exceed $3,000,000, provided,
however, that Borrower’s Unhedged Transportation Exposure may exceed this
$3,000,000 by one-third (1/3) of the amount by which its Net Working Capital and
Tangible Net Worth exceeds the minimum amount required under Section 7.15.

        8.16 Loans and Investments. Borrower shall not purchase or acquire, or
make any commitment therefor, any equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
acquisitions, or make or commit to make any advance, loan, extension of credit
(other than pursuant to sales on open account in the ordinary course of
Borrower’s business) or capital contribution to or any other investment in, any
Person; provided, however, that Borrower may loan funds to Parent or any
Affiliate thereof, provided that after giving effect to such proposed action, no
Default or Event of Default would exist provided that at such time Parent has a
Standard &Poor’s rating of at least BBB- or Moody’s rating of at least Baa3.

58

--------------------------------------------------------------------------------

        8.17 Bank Blocked Accounts Investments. Borrower shall not purchase or
acquire any investments to be held in a Bank Blocked Accounts other than cash
equivalents and Marketable Securities.


ARTICLE IX
EVENTS OF DEFAULT

        9.01 Event of Default. Any of the following shall constitute an "Event
of Default":

          (a)    Non-Payment. The Borrower fails to pay any amount due hereunder
or under any other Loan Document within one (1) Business Day after the same
becomes due, including, without limitation, such amounts as may come due as a
result of a “demand” made by the Required Banks under the Notes; or


          (b)    Representation or Warranty. Any representation or warranty made
or deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Borrower, or any
Responsible Officer furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or incomplete in any material respect on
or as of the date made or deemed made; or


          (c)    Covenant Defaults. The Borrower fails to perform or observe any
other term, covenant or agreement contained in any of the Loan Documents; or


          (d)    Cross-Default. The Borrower or any Subsidiary of the Borrower
(i) fails to make any payment in respect of any Indebtedness or Contingent
Obligation having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $1,000,000.00 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise); or (ii) fails to perform or observe any other material condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation, if,
after expiration of any grace or cure period therein provided, the effect of
such failure, event or condition is to cause, or to permit the holder or holders
of such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity, or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded; or


          (e)    Swap Contracts. There shall have occurred with respect to any
Swap Contract to which the Borrower is a party an “Event of Default” or a
“Termination Event” (as defined in the applicable ISDA Master Agreement and any
related Credit Support Annex or Schedule) which entitles the applicable Swap
Bank to terminate the Swap Contract; or


59

--------------------------------------------------------------------------------

          (f)    Insolvency; Voluntary Proceedings. The Borrower or any
Subsidiary of the Borrower (i) ceases or fails to be solvent, or generally fails
to pay, or admits in writing its inability to pay, its debts as they become due,
whether at stated maturity or otherwise; (ii) commences any Insolvency
Proceeding with respect to itself; or (iii) takes any action to effectuate or
authorize any of the foregoing; or


          (g)    Involuntary Proceedings. (i) Any involuntary Insolvency
Proceeding is commenced or filed against the Borrower or any Subsidiary of the
Borrower, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the properties of
Borrower, any Subsidiary of the Borrower, and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) the Borrower, any Subsidiary of the
Borrower admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Borrower, any
Subsidiary of the Borrower acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent
therefore), or other similar Person for itself or a substantial portion of its
property or business; or


          (h)    ERISA. (i) An ERISA Event shall occur with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000.00;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $500,000.00; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000.00, or the aggregate of (i), (ii) and
(iii) exceeds $1,000,000.00; or


          (i)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary of the Borrower, which such judgment, order, decree
or award is not effectively stayed pending appeal thereof, involving in the
aggregate a liability as to any single or related series of transactions,
incidents or conditions, to pay an amount of $1,000,000.00 or more; or


          (j)    Non-Monetary Judgments. Any non-monetary judgment, order or
decree is entered against the Borrower or any Subsidiary of the Borrower which
does or would reasonably be expected to have a Material Adverse Effect; or


          (k)    Change of Control. There occurs any Change of Control not
previously approved by all the Banks; or


          (l)    Adverse Change. There occurs a Material Adverse Effect.


        IN NO EVENT SHALL ANY PROVISION OF THIS AGREEMENT PROVIDING FOR SPECIFIC
EVENTS OF DEFAULT BE CONSTRUED TO WAIVE, LIMIT OR OTHERWISE MODIFY THE DEMAND
NATURE OF THE LOANS WHICH MAY BE MADE PURSUANT TO THIS AGREEMENT, AND THE
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THE BANKS’ RIGHT TO DEMAND PAYMENT
(TO BE EXERCISED BY THE REQUIRED BANKS) AT ANY TIME FOR ANY REASON OR FOR NO
REASON IS ABSOLUTE AND UNCONDITIONAL.

60

--------------------------------------------------------------------------------

        9.02 Remedies. If any Event of Default occurs, Agent may and shall, at
the request of the Required Banks:

          (a)     declare an amount equal to the maximum aggregate amount that
is or at any time thereafter may become available for drawing by the beneficiary
under any outstanding Letters of Credit (whether or not any beneficiary shall
have presented, or shall be entitled at such time to present, the drafts or
other documents required to draw under such Letters of Credit) to be immediately
due and payable, and declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; and


          (b)     exercise on behalf of itself and the Banks all rights and
remedies available to it and the Banks under the Loan Documents or applicable
law including, without limitation, seeking to lift the stay in effect under the
Insolvency Proceeding;


provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 9.01, the making of Loans and the Issuance of Letters of
Credit under this Agreement shall automatically terminate and an amount equal to
the maximum aggregate amount that is or at any time thereafter may become
available for drawing by the beneficiary under any outstanding Letters of Credit
(whether or not any beneficiary shall have presented, or shall be entitled at
such time to present, the drafts or other documents required to draw under such
Letters of Credit) together with the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of Agent, any Issuing Bank or any Bank.

        9.03 Rights Not Exclusive. The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

        9.04 Application of Payments. Upon (i) the occurrence of any Event of
Default specified in Section 9.01 (other than clause (c) thereof) or (ii) 30
days after the Agent or the Borrower has notified the Banks of an Event of
Default under clause (c) of Section 9.01 if the Event of Default under
subsection 9.01(c) has not been cured or waived by the Banks within such 30 day
period or immediately if any time during the 30 day period referred to in this
clause (ii) the Obligations have been accelerated, (each a “Sharing Event”), all
amounts thereafter received or recovered under this Agreement or any other Loan
Document whether as a result of a payment by the Borrower, the exercise of
remedies by the Agent under any of the Loan Documents, liquidation of collateral
or otherwise, shall be applied to the Borrower’s outstanding Obligations
(including the Close-out Amount, if any, then due and owing to a Swap Bank under
Swap Contracts) on the basis of each Bank’s then Adjusted Pro Rata Share. For
the avoidance of doubt, no such amounts are to be shared with a Swap Bank unless
it is owed a Close-out Amount and no Swap Bank is obliged to share with any
other Bank (other than as may be required by Section 2.12 hereof and any amounts
paid by the Borrower to a Swap Bank in reduction of its Close-out Amount) any
amount received, or the proceeds of any collateral separately held by such Swap
Bank, under its Swap Contracts.

61

--------------------------------------------------------------------------------


ARTICLE X
AGENT

        10.01 Appointment and Authorization.

          (a)     Each Bank hereby irrevocably (subject to Section 10.09)
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.


          (b)     Each Issuing Bank shall act on behalf of the Banks with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and except for so long) as Agent and such Issuing
Bank may agree at the request of the Required Banks that Agent will act for such
Issuing Bank with respect thereto; provided, however, that such Issuing Bank
shall have all of the benefits and immunities (i) provided to Agent in this
Article X with respect to any acts taken or omissions suffered by such Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Agent” as used in this Article X
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank. Prior to the
issuance of a Letter of Credit or upon the payment of any drawing on a Letter of
Credit by an Issuing Bank other than Agent, such Issuing Bank shall provide
written notice to Agent of the dollar amount, the date of such issuance or
payment and the expiry date for such Letter of Credit. Such issuance shall be
subject to the consent of Agent. Such consent shall not result in the imposition
of any liability upon Agent.


        10.02 Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

62

--------------------------------------------------------------------------------

        10.03 Liability of Agent. None of Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Banks for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or for the value of
or title to any Collateral, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of the Borrower or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any of the Borrower’s Subsidiaries or
Affiliates.

        10.04 Reliance by Agent.

          (a)     Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the Banks
or Required Banks, as applicable, as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Banks or
Required Banks, as applicable, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Banks.


          (b)     For purposes of determining compliance with the conditions
specified in Sections 5.01 and 5.02, each Bank that has executed this Agreement
shall, unless it notifies the Agent to the contrary, be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
either sent by Agent to such Bank for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Bank.


        10.05 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of the Banks, unless Agent shall have received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify the Banks of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Banks or Required Banks, as applicable, in accordance with
Article IX; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable or in the best interest of the Banks.

63

--------------------------------------------------------------------------------

        10.06 Credit Decision. Each Bank acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of the Borrower and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Bank. Each Bank represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, the value of and title to any Collateral, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Bank also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly herein required to be
furnished to the Banks by Agent, Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
Agent-Related Persons.

        10.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Banks shall indemnify upon demand Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), pro rata in
accordance with each Bank’s Pro Rata Share, from and against any and all
Indemnified Liabilities; provided, however, that no Bank shall be liable for the
payment to Agent-Related Persons of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank shall reimburse Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent. THE FORGOING INDEMNITY
INCLUDES AN INDEMNITY FOR THE NEGLIGENCE OF AGENT-RELATED PERSONS.

64

--------------------------------------------------------------------------------

        10.08 Agent in Individual Capacity. Fortis and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though Fortis were not Agent or an Issuing Bank
hereunder and without notice to or consent of the Banks. The Banks acknowledge
that, pursuant to such activities, Fortis or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that Agent shall be under no obligation to provide
such information to them. With respect to its Loans, Fortis shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not Agent or an Issuing Bank, and the terms “Bank” and
“Banks” include Fortis in its individual capacity.

        10.09 Successor Agent. Agent may resign as Agent upon thirty (30) days’
notice to the Banks. If Agent resigns under this Agreement, the Banks shall
appoint, from among the Banks, a successor agent for the Banks. If no successor
agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Banks, and with the consent of the
Borrower, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article X and Sections 11.04 and
11.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is thirty (30) days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of Agent hereunder until such time, if any, as the Banks appoint a
successor agent as provided for above.

        10.10 Foreign Banks. Each Bank that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Bank”) shall
deliver to Agent, prior to receipt of any payment subject to withholding under
the Code (or after accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and Agent
that such Person is entitled to an exemption from, or reduction of, U.S.
withholding tax. Thereafter and from time to time, each such Person shall
(a) promptly submit to Agent such additional duly completed and signed copies of
one of such forms (or such successor forms as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify Agent of any change in circumstances which would modify or render invalid
any claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then Agent may
withhold from any interest payment to such Person an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that Agent did not
properly withhold any tax or other amount from payments made in respect of such
Person, such Person shall indemnify Agent therefore, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, and costs and expenses (including Attorney Costs) of Agent.
The obligation of the Banks under this Section shall survive the payment of all
Obligations and the resignation or replacement of Agent.

65

--------------------------------------------------------------------------------

        10.11 Collateral Matters.

        (a)     The Agent is authorized on behalf of all the Banks, without the
necessity of any notice to or further consent from the Banks, from time to time
to take any action with respect to any Collateral or the Loan Documents which
may be necessary to perfect and maintain perfected the security interest in and
Liens upon the Collateral granted pursuant to the Loan Documents.

        (b)     The Banks irrevocably authorize the Agent, at its option and in
its discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon payment in full of all Loans and all other Obligations known
to the Agent and payable under this Agreement, any other Loan Document or any
Swap Contract; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder;
(iii) constituting property in which the Borrower or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower or such Subsidiary to be, renewed or extended; (v) consisting of an
instrument evidencing Indebtedness or other debt instrument, if the indebtedness
evidenced thereby has been paid in full; (vi) upon transfers of funds out of a
Bank Blocked Accounts, or (vii) if approved, authorized or ratified in writing
by all the Banks. Upon request by the Agent at any time, the Banks will confirm
in writing the Agent’s authority to release particular types or items of
Collateral pursuant to this Subsection 10.11(b); provided, however, that the
absence of any such confirmation for whatever reason shall not affect the
Agent’s rights under this Section 10.11.

        (c)     Each Bank agrees with and in favor of each other that the
Borrower’s obligations to such Bank under this Agreement and the other Loan
Documents is not and shall not be secured by any real property collateral.

        10.12 Monitoring Responsibility. Each Bank will make its own credit
decisions hereunder, including the decision whether or not to make advances or
consent to the Issuance of Letters of Credit, thus the Agent shall have no duty
to monitor the Collateral Position, the amounts outstanding under sub-lines or
the reporting requirements or the contents of reports delivered by the Borrower.
Each Bank assumes the responsibility of keeping itself informed at all times.

66

--------------------------------------------------------------------------------


ARTICLE XI
MISCELLANEOUS

        11.01 Amendments and Waivers. (a) No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by all the Required Banks and the Borrower and
acknowledged by Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that:

          (i)   no amendment, waiver or consent shall, unless in writing and
signed by each Issuing Bank in addition to all the Banks, affect the rights or
duties of any Issuing Bank under this Agreement or any Letter of Credit
application relating to any Letter of Credit issued or to be issued by it;


          (ii)   no amendment, waiver or consent shall, unless in writing and
signed by Agent in addition to all the Banks: (a) affect the rights or duties of
Agent under this Agreement or any other Loan Document, (b) reduce the amount or
extend the scheduled date of maturity of any Loan or of any installment thereof,
or reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Bank’s Uncommitted Line Portion or amend the Expiration
Date or the Maturity Date, (c) result in a Credit Extension in excess of the
Borrowing Base Advance Cap, (d) amend, modify or waive any provision of this
Section 11.01, any provision of this Agreement which requires the consent or
approval of all the Banks or the Banks, or reduce the percentage specified in
the definition of Required Banks, (e) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, (f) release any of the Collateral (except as otherwise
permitted by Section 10.11(b)(i)-(vi)), (g) amend or modify the definitions of
“Adjusted Pro Rata Share,” “Advance Line Limit,” “Borrowing Base Advance Cap,”
“Borrowing Base Sub-Cap,” “Close-out Amount,” “Elected Performance L/C Cap,”
“L/C Sub-limit Cap,” or “Pro Rata Share,” (h) amend or modify Sections 7.16 or
9.04 relating to sharing of Collateral with the Swap Banks, or (i) amend or
modify the Borrower’s Second Amended and Restated Security Agreement; and


67

--------------------------------------------------------------------------------

          (iii)   the fee letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.


          (b)   From each Conversion to Reduced Funding Banks Date forward (or
until the next Conversion to Reduced Funding Banks Date, if any, at which time
one or more Banks that had been Approving Banks may become a Declining Bank),


          (i)   all amendments to any Letter of Credit that is issued after such
Conversion to Reduced Funding Banks Date that increase the face amount of such
Letter of Credit or extend the term of such Letter of Credit shall be made
unilaterally by the Approving Banks in respect of such Conversion to Reduced
Funding Banks Date, and


          (ii)   there shall be no amendments to any Letter of Credit that was
issued before such Conversion to Reduced Funding Banks Date that increases the
face amount of such Letter of Credit or extends the term of such Letter of
Credit.


          (c)   Any Bank that elects to discontinue funding pursuant to Section
2.13 is considered a Bank for purposes of approvals or consents that require the
approval or consent of all the Banks or Required Banks, as applicable,
notwithstanding such Bank’s election to discontinue funding. Notwithstanding
anything to the contrary herein, any Bank that has failed to fund any portion of
any Loans, or participations in L/C Obligations required to be funded by it
hereunder shall not have any right to approve or disapprove any amendment,
waiver or consent hereunder; provided, however, except as a result of the
implementation of Section 2.13, the Pro Rata Share of such Bank may not be
increased without the consent of such Bank, no payment to such Bank shall be
decreased or postponed without the consent of such Bank, and the Applicable
Margin may not be decreased without the consent of such Bank. In addition to any
other requirements set forth herein with respect to amendments, consents or
waivers, any amendment of, or waiver or consent under any Loan Document that
affects the rights and obligations of a Swap Bank requires the consent of such
Swap Bank.


        11.02 Notices.

          (a)    General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address specified for notices on Schedule 11.02; or, in the case of the
Borrower, Agent, or the Issuing Banks, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, Agent and the Issuing Banks. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to Agent and the Issuing Banks pursuant to
Article II shall not be effective until actually received by such Person. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified on Schedule 11.02, it
being understood and agreed that a voicemail message shall in no event be
effective as a notice, communication or confirmation hereunder.


68

--------------------------------------------------------------------------------

          (b)    Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, Agent and the Banks. Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.


          (c)    Limited Use of Electronic Mail. Electronic mail and internet
and intranet websites may be used only to distribute routine communications,
such as financial statements and other information, and to distribute Loan
Documents for execution by the parties thereto, and may not be used for any
other purpose.


          (d)    Reliance by Agent and Banks. Agent and the Banks shall be
entitled to rely and act upon any notices (including telephonic notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Bank from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with Agent may be recorded by
Agent, and each of the parties hereto hereby consents to such recording.


        11.03 No Waiver; Cumulative Remedies. No failure by any Bank or Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

        11.04 Costs and Expenses. The Borrower agrees (a) to pay or reimburse
Agent for all reasonable costs and expenses incurred by Agent in connection with
the development, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse Agent and
each Bank for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by
Agent and the cost of independent public accountants and other outside experts
retained by Agent or any Bank. The agreements in this Section shall survive the
termination of this Agreement and repayment of all the other Obligations.

69

--------------------------------------------------------------------------------

        11.05 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to indemnify, save and hold harmless each
Agent-Related Person, each Issuing Bank, each Bank and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than Agent or any Bank) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or directors; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of Agent
or the replacement of any Bank) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, any predecessor loan
documents, the use or contemplated use of the proceeds of any Credit Extension,
or the relationship of any Loan Party, Agent and the Banks under this Agreement
or any other Loan Document; (c) any administrative or investigative proceeding
by any Governmental Authority arising out of or related to a claim, demand,
action or cause of action described in subsection (a) or (b) above; and (d) any
and all liabilities (including liabilities under indemnities), losses, costs or
expenses (including Attorney Costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF AN INDEMNITEE, and
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, however, that no Indemnitee shall be entitled to
indemnification for any claim caused by its own gross negligence or willful
misconduct or for any loss asserted against it by another Indemnitee. The
agreements in this Section shall survive the termination of this Agreement and
repayment of all the other Obligations.

        11.06 Payments Set Aside. To the extent that the Borrower makes a
payment to Agent or any Bank, or Agent or any Bank exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent or such
Bank in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Bank severally agrees to pay to Agent upon demand its applicable share
of any amount so recovered from or repaid by Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

70

--------------------------------------------------------------------------------

        11.07 Successors and Assigns.

          (a)     The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


          (b)     Any Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Uncommitted Line Portion and the Loans (including for purposes of
this subsection (b) and participations in L/C Obligations) at the time owing to
it); provided, however, that (i) except in the case of an assignment of the
entire remaining amount of the assigning Bank’s Uncommitted Line Portion and the
Loans at the time owing to it, or in the case of an assignment to a Bank or an
Affiliate of a Bank, the aggregate amount of the Uncommitted Line Portion (which
for this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to Agent, shall not be less than $5,000,000,
unless each of Agent, the Issuing Banks, and, so long as no Event of Default has
occurred and is continuing, the Borrower (except an assignment by a Bank to an
Affiliate of such Bank which such assignment shall not require the consent of
Borrower) otherwise consents (each such consent not to be unreasonably withheld
or delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loans or the Uncommitted Line Portion assigned,
and (iii) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance, such Assignment and Acceptance to be in the form
attached hereto as Exhibit C, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 4.07, 11.04 and 11.05). Upon request, the Borrower (at its expense)
shall execute and deliver new or replacement Notes to the assigning Bank and the
assignee Bank provided the replaced Notes are simultaneously returned to the
Borrower. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.


71

--------------------------------------------------------------------------------

          (c)     Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Uncommitted Line Portions of, and principal
amount of the Loans and L/C Obligations owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, Agent and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.


          (d)     Any Bank may, without the consent of, or notice to, the
Borrower or Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Uncommitted Line Portion
and/or the Loans (including such Bank’s participations in L/C Obligations) owing
to it); provided, however, that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, Agent and the other Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, however, that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that would
(i) postpone any date upon which any payment of money is scheduled to be paid to
such Participant, or (ii) reduce the principal, interest, fees or other amounts
payable to such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01 and 4.02 to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.09 as though it were a Bank, provided, however, that such
Participant agrees to be subject to Section 2.12 as though it were a Bank.


          (e)     A Participant shall not be entitled to receive any greater
payment under Section 4.01 or 4.02 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Bank if
it were a Bank shall not be entitled to the benefits of Section 4.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 11.08 as though it were a Bank.


          (f)     Any Bank may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.


72

--------------------------------------------------------------------------------

          (g)     If the consent of the Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment threshold specified in clause (i) of
the proviso to the first sentence of Subsection 11.07(b)), the Borrower shall be
deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Bank (through Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.


          (h)     Notwithstanding anything to the contrary contained herein, if
at any time Fortis and/or BNP/Paribas assigns all of its Uncommitted Line
Portion and Loans pursuant to subsection (b) above, Fortis and/or BNP Paribas
shall, (i) upon 30 days’ notice to the Borrower and the Banks, resign as an
Issuing Bank. In the event of any such resignation as an Issuing Bank, the
Borrower shall be entitled to appoint from among the Banks a successor Issuing
Bank to such Issuing Bank hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Fortis
and/or BNP/Paribas as an Issuing Bank. Fortis and BNP Paribas shall retain all
the rights and obligations of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of each of their
respective resignation as an Issuing Bank and all L/C Obligations with respect
thereto (including the right to require the Banks to make Loans or fund
participations in L/C Obligations pursuant to Section 3.03).


        11.08 Confidentiality. Each of Agent and the Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Agent or any Bank on a nonconfidential
basis from a source other than the Borrower; or (i) to the National Association
of Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Bank’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Bank or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Agent or any Bank on a nonconfidential basis prior to disclosure by the
Borrower; provided, however, that, in the case of Information received from the
Borrower after the date hereof, such Information is clearly identified in
writing at the time of delivery as confidential. The foregoing is not intended
to limit the Banks’ obligations to maintain confidential information received
from the Borrower under applicable laws. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

73

--------------------------------------------------------------------------------

        Each Bank agrees that it and its respective Affiliates, directors,
officers, employees and agents (collectively, “Representatives”) will not use
any of the Information for any reason or purpose other than in connection with
its or any of its Affiliates’ business relationship with Borrower. Each of the
Banks specifically agrees that the Information will not be utilized to evaluate
the current or prospective banking relationship between such Bank and any person
or entity that is not a party to this Agreement. Each Bank agrees that it will
not disclose to any person (other than a person to whom Information is otherwise
permitted to be disclosed under this Section 11.08) the fact that Information
has been disclosed to it or its Representatives. Each Bank shall be responsible
for enforcing this Section 11.08 as to its Representatives.

        11.09 Set-off. In addition to any rights and remedies of the Banks
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Bank is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Bank to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Bank, now or hereafter existing, irrespective of whether or not Agent or
such Bank shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured. Each Bank agrees
promptly to notify the Borrower and Agent after any such set-off and application
made by such Bank; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

        11.10 Interest Rate Limitations. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Agent or any Bank
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Bank exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

74

--------------------------------------------------------------------------------

        11.11 Automatic Debits of Fees. With respect to any fee, commission,
interest or any other cost or expense or other payment due hereunder (including
Attorney Costs) due and payable to the Agent or any Bank under the Loan
Documents, the Borrower hereby irrevocably authorizes US Bank to debit from the
Bank Blocked Accounts an amount such that the aggregate amount debited from all
such deposit accounts does not exceed such fee, commission, interest or other
cost or expense and to transfer such amount to the Agent to be applied to any
such payment due hereunder, provided, however, that Agent shall promptly notify
Borrower of any such debit. If there are insufficient funds in the Bank Blocked
Accounts to cover the amount of the fee, commission, interest or other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Agent’s sole discretion) and such amount not debited shall be deemed to be
unpaid. No such debit under this Section shall be deemed a set-off.

        11.12 Notification of Addresses, Lending Offices, Etc. Each Bank shall
notify Agent in writing of any changes in the address to which notices to the
Bank should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as Agent shall reasonably request.

        11.13 Bank Blocked Accounts Charges and Procedures. US Bank is hereby
authorized to (a) charge the Bank Blocked Accounts for all returned checks,
service charges, and other fees and charges associated with the deposits by the
Borrower to and withdrawals by the Borrower from the Bank Blocked Accounts;
(b) follow its usual procedures in the event the Bank Blocked Accounts or any
check, draft or other order for payment of money should be or become the subject
of any writ, levy, order or other similar judicial or regulatory order or
process; and (c) upon receipt of authorization from the Agent, transfer any
collected and available balances relating to the Borrower in the Bank Blocked
Accounts each day by wire transfer to the Borrower’s operating account number
175080130024 maintained with U.S. Bank; provided, however, that such
authorizations may be terminated at any time by Agent. Funds are not available
if, in the reasonable determination of Agent, they are subject to a hold,
dispute or legal process preventing their withdrawal. If the available balances
in the Bank Blocked Accounts relating to the Borrower are not sufficient to pay
US Bank for any returned check, draft or order for the payment of money relating
to the Borrower, or to compensate US Bank for any charges or fees due US Bank
with respect to the deposits by the Borrower to and withdrawals by the Borrower
from the Bank Blocked Accounts, the Borrower agrees to pay on demand the amount
due US Bank. The Borrower agrees that it cannot, and will not, withdraw any
monies from the Bank Blocked Accounts until such time as the Agent authorizes
such withdrawal and it will not permit the Bank Blocked Accounts to become
subject to any other pledge, assignment, lien, charge or encumbrance of any
kind, nature or description, other than Agent’s security interest.

        11.14 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.

        11.15 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

75

--------------------------------------------------------------------------------

        11.16 No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower, the Banks, Agent
and Agent-Related Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.

        11.17 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, however, that the
inclusion of supplemental rights or remedies in favor of Agent or the Banks in
any other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

        11.18 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Bank, regardless of any investigation made by Agent or any Bank or on their
behalf and notwithstanding that Agent or any Bank may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

        11.19 Governing Law and Jurisdiction.

          (a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, HOWEVER, THAT AGENT
AND EACH BANK SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


          (b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE STATE COURTS LOCATED IN NEW
YORK COUNTY, CITY OF NEW YORK, STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, AGENT AND EACH BANK CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, AGENT AND EACH BANK IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, AGENT AND EACH BANK
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, UPON ITSELF
AND HAVE IRREVOCABLY APPOINTED CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, AS REGISTERED AGENT FOR PURPOSE OF ACCEPTING SERVICE OF
PROCESS WITHIN THE STATE OF NEW YORK.


76

--------------------------------------------------------------------------------

        11.20 Waiver of Jury Trial.EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        11.21 Discretionary Facility. THE BORROWER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT PROVIDES FOR A CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY
ON THE PART OF THE BANKS AND THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR
OBLIGATION TO ADVANCE ANY REVOLVING LOANS OR TO ISSUE ANY LETTER OF CREDIT. THE
BORROWER UNDERSTANDS THAT WITHOUT REASON, CAUSE OR PRIOR NOTICE, THE BANKS MAY
CEASE ADVANCING REVOLVING LOANS AND ISSUING LETTERS OF CREDIT AND EACH BANK MAKE
DEMAND FOR PAYMENT OF ALL OBLIGATIONS OF BORROWER TO IT AT ANY TIME. BORROWER
REPRESENTS AND WARRANTS TO THE BANKS THAT BORROWER IS AWARE OF THE RISKS
ASSOCIATED WITH CONDUCTING BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

        11.22 Amendment and Restatement. As of the Closing Date, this Agreement
amends and restates in its entirety the Existing Credit Agreement. Borrower
hereby agrees that (a) the loans outstanding under the Existing Credit Agreement
and all accrued and unpaid interest thereon, (b) all Letters of Credit issued
and outstanding under the Existing Credit Agreement, and (c) all accrued and
unpaid fees under the Existing Credit Agreement shall be deemed to be
outstanding under and payable by this Agreement. As of the Closing Date SocGen
shall be deemed to have purchased a participation in each Existing Letter of
Credit and any outstanding Loan in an amount equal to its Pro Rata Share, and
the other Banks’ participations in such Existing Letters of Credit or Loans
shall be adjusted accordingly.

        11.23 Entire Agreement.THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[the remainder of this page intentionally left blank]

77

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 


  ENSERCO ENERGY INC.,
a South Dakota corporation


  By:/s/ Thomas M. Ohlmacher
     Thomas M. Ohlmacher
     President and Chief Operating Officer


  350 Indiana Street, Suite 400
Golden, Colorado 80401
Attention: Thomas M. Ohlmacher
Telephone: (303) 568-3261
Facsimile: (303) 568-3250


  FORTIS CAPITAL CORP.,
as Agent



  By:_________________________________
Name:_______________________________
Title:________________________________


  By:_________________________________
Name:_______________________________
Title:________________________________


  15455 North Dallas Parkway
Suite 1400
Addison, TX 75001
Attention: Irene C. Rummel
Telephone: (214) 953-9313
Facsimile: (214) 969-9332


1

--------------------------------------------------------------------------------

  FORTIS CAPITAL CORP.,
as a Bank and an Issuing Bank


  By: /s/ Irene C. Rummel
Name: Irene C. Rummel
Title: Senior Vice President


  By: /s/ Leonard Russo
Name: Leonard Russo
Title: Director


  15455 North Dallas Parkway
Addison, TX 75001
Attention: Irene C. Rummel
Telephone: (214) 953-9313
Facsimile: (214) 969-9332


  BNP PARIBAS,
as an Issuing Bank and a Bank


  By: /s/ Keith Cox
Name: Keith Cox
Title: Director


  By: /s/ Marcie Weiss
Name: Marcie Weiss
Title: Managing Director


  787 Seventh Avenue
New York, NY 10019
Attention: Keith Cox
Phone: (212) 841-2575
Fax: (212) 841-2536


2

--------------------------------------------------------------------------------

  U.S. BANK NATIONAL ASSOCIATION,
as a Bank


  By:/s/Kathryn A. Gaiter
Name: Kathryn A. Gaiter
Title: Vice President


  918 17th Street
DNCOBB3E
Denver, CO 80202
Attn: Monte Deckerd
Phone: (303) 585-4212
Fax: (303) 585-4362


  SOCIETE GENERALE,
as a Bank


  By: /s/Barbara Paulsen /s/Emmanuel Chesneau
Name: Barbara Paulsen Emmanuel Chesneau
Title: Director Director


  1221 Avenue of the Americas
New York, NY 10020
Attn: Barbara Paulsen
Phone: (212) 278-6496
Fax: (212) 278-7953


3